EXHIBIT (17)(b)(ii) IMPORTANT NOTICES Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. Our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 TABLE OF CONTENTS Investment Update 2 Performance Information and Portfolio Composition California 3 Massachusetts 5 New Jersey 7 New York 9 Pennsylvania 11 Fund Expenses 13 Financial Statements 18 Board of Trustees Contract Approval 69 Officers and Trustees 73 1 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 INVESTMENT UPDATE Economic and Market Conditions The U.S. economy remained generally stable, if still weak, during the six months ending September 30, 2010, even as concerns about high unemployment and budget deficits provoked ongoing skittishness in the capital markets. The U.S. economy grew at an annualized rate of 3.7% in the first quarter of 2010, but slowed to 1.7% in the second quarter, according to the U.S. Department of Commerce. Advance estimates for the third quarter indicated an annualized increase in GDP of 2.0%. Municipal bond performance was positive for the period, in spite of ongoing negative media attention on the tax-exempt sector. Solid performance resulted in part from continued investor concern about the strength (or weakness) of the economic recovery, and investments such as higher-quality municipals and Treasuries benefited. In the second half of the period, the market was bolstered by very light issuance and sustained demand, as well as a flight to quality during July and August. September 2010 brought a change in sentiment, and investors took on more risk, helping higher-yielding, lower-rated sectors of the market. Against this backdrop, the Funds primary benchmark, the Barclays Capital 7 Year Municipal Bond Index 1 (the Index)an unmanaged index of municipal bonds traded in the U.S. with maturities ranging from 6-8 yearsgained 5.84% for the period. Munis with longer maturities and lower credit quality performed best during the period, with the Barclays Capital 20 Year Municipal Bond Index gaining 6.64%. Shorter-maturity bonds, represented by the Barclays Capital 5 Year Municipal Bond Index, returned 4.25%. Management Discussion For the six months ending September 30, 2010, the Funds underperformed the Index. During the period, bonds with longer maturities were hurt more than those on the shorter end of the yield curve. As the Funds tend to have more bonds in the 9-11 year part of the curve than the Index, the flight to quality that occurred in July and August 2010with investors seeking shorter-maturity bondsdetracted from relative performance. In addition, the Funds were modestly hedged using Treasury futures, an ongoing strategy that management has employed for many years which is designed to help mitigate interest-rate risk, and these hedged positions were a minor detractor during the period. On the other hand, the Funds continued to be well diversified and avoided any significant issue-specific or state-specific problems, which bolstered their returns. Their longer maturities also helped relative performance in September 2010, when investors were willing to extend out on the yield curve. As we move ahead, we continue to focus on state and local government budget deficits, which likely peaked in 2010 or are expected to peak in early 2011. The decline in tax revenues appears to be reaching a bottom, with some municipalities realizing growth in tax receipts due to a combination of slim economic growth and an increase in actual tax rates. However, spending continues to grow faster than tax receipts despite deep spending cuts enacted by some government officials. We will continue to analyze any new developments and solutions that government leaders formulate to address their fiscal problems. At a special meeting of shareholders of Eaton Vance California Limited Maturity Municipal Income Fund on October 15, 2010, shareholders approved the reorganization of the Fund into Eaton Vance National Limited Maturity Municipal Income Fund. The reorganization was completed on November 5, 2010. 1 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance California Limited Maturity Municipal Income Fund as of September 30, 2010 PERFORMANCE INFORMATION Portfolio Manager: Cynthia J. Clemson Performance 1 Class A Class B Class C Share Class Symbol EXCAX ELCAX EZCAX Average Annual Total Returns (at net asset value) Six Months 4.59% 4.20% 4.30% One Year 5.16 4.40 4.56 Five Years 3.57 2.79 2.83 10 Years 4.16 3.37 N.A. Life of Fund  4.27 3.70 2.76 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 2.22% 1.20% 3.30% One Year 2.81 1.40 3.56 Five Years 3.09 2.79 2.83 10 Years 3.92 3.37 N.A. Life of Fund  4.10 3.70 2.76  Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 3/23/05 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 1.03% 1.78% 1.78% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 2.79% 2.07% 2.06% Taxable-Equivalent Distribution Rate 4.80 3.56 3.54 SEC 30-day Yield 5 2.06 1.36 1.36 Taxable-Equivalent SEC 30-day Yield 3.54 2.34 2.34 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7 Year Municipal Bond Index Six Months 5.84% One Year 6.48 Five Years 5.78 10 Years 5.74 Lipper Averages 7 (Average Annual Total Returns) Lipper California Intermediate Municipal Debt Funds Classification Six Months 4.89% One Year 4.96 Five Years 3.99 10 Years 4.31 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/10. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 41.86% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper California Intermediate Municipal Debt Funds Classification contained 41, 38, 35 and 21 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 3 Eaton Vance California Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 56  Average Maturity: 9.1 years  Average Effective Maturity: 6.6 years  Average Call Protection: 6.1 years  Average Dollar Price: $107.12 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 4 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of September 30, 2010 PERFORMANCE INFORMATION Portfolio Manager: William H. Ahern, Jr., CFA Performance 1 Class A Class B Class C Class I Share Class Symbol EXMAX ELMAX EZMAX EMAIX Average Annual Total Returns (at net asset value) Six Months 4.13% 3.74% 3.73% N.A. One Year 3.89 3.13 3.14 N.A. Five Years 3.81 3.04 3.06 N.A. 10 Years 4.36 3.56 3.57 N.A. Life of Fund  4.28 3.71 3.31 1.10%  SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 1.79% 0.74% 2.73% N.A. One Year 1.51 0.13 2.14 N.A. Five Years 3.33 3.04 3.06 N.A. 10 Years 4.11 3.56 3.57 N.A. Life of Fund  4.12 3.71 3.31 1.10%   Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 12/8/93; Class I: 8/3/10  Performance is cumulative since share class inception. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 0.82% 1.57% 1.57% 0.67% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 3.27% 2.52% 2.52% 3.59% Taxable-Equivalent Distribution Rate 5.31 4.09 4.09 5.83 SEC 30-day Yield 5 1.65 0.94 0.94 2.13 Taxable-Equivalent SEC 30-day Yield 2.68 1.53 1.53 3.46 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7 Year Municipal Bond Index Six Months 5.84% One Year 6.48 Five Years 5.78 10 Years 5.74 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification Six Months 4.67% One Year 4.43 Five Years 4.09 10 Years 4.38 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. Class I shares are offered at net asset value. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 3% -1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/10. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.45% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 121, 120, 117 and 90 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 5 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 69  Average Maturity: 9.1 years  Average Effective Maturity: 6.9 years  Average Call Protection: 6.8 years  Average Dollar Price: $112.43 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 6 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of September 30, 2010 PERFORMANCE INFORMATION Portfolio Manager: Craig R. Brandon, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol EXNJX ELNJX EZNJX ENJIX Average Annual Total Returns (at net asset value) Six Months 3.96% 3.67% 3.67% N.A. One Year 3.47 2.80 2.71 N.A. Five Years 3.90 3.16 N.A. N.A. 10 Years 4.25 3.47 N.A. N.A. Life of Fund  4.28 3.72 3.19 1.21%  SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 1.62% 0.67% 2.67% N.A. One Year 1.09 -0.20 1.71 N.A. Five Years 3.43 3.16 N.A. N.A. 10 Years 4.01 3.47 N.A. N.A. Life of Fund  4.11 3.72 3.19 1.21%   Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 8/1/06; Class I: 8/3/10  Performance is cumulative since share class inception. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 0.85% 1.60% 1.59% 0.70% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 3.31% 2.54% 2.56% 3.49% Taxable-Equivalent Distribution Rate 5.59 4.29 4.33 5.90 SEC 30-day Yield 5 1.90 1.18 1.19 2.13 Taxable-Equivalent SEC 30-day Yield 3.21 1.99 2.01 3.60 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7 Year Municipal Bond Index Six Months 5.84% One Year 6.48 Five Years 5.78 10 Years 5.74 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification Six Months 4.67% One Year 4.43 Five Years 4.09 10 Years 4.38 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. Class I shares are offered at net asset value. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 3% -1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/10. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 40.83% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 121, 120, 117 and 90 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 7 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 57  Average Maturity: 8.8 years  Average Effective Maturity: 7.5 years  Average Call Protection: 7.2 years  Average Dollar Price: $112.43 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 8 Eaton Vance New York Limited Maturity Municipal Income Fund as of September 30, 2010 PERFORMANCE INFORMATION Portfolio Manager: William H. Ahern, Jr., CFA Performance 1 Class A Class B Class C Class I Share Class Symbol EXNYX ELNYX EZNYX ENYIX Average Annual Total Returns (at net asset value) Six Months 4.06% 3.77% 3.68% N.A. One Year 4.09 3.32 3.35 N.A. Five Years 3.55 2.78 2.78 N.A. 10 Years 4.23 3.45 3.45 N.A. Life of Fund  4.42 3.84 3.38 1.30%  SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 1.76% 0.77% 2.68% N.A. One Year 1.74 0.32 2.35 N.A. Five Years 3.09 2.78 2.78 N.A. 10 Years 4.00 3.45 3.45 N.A. Life of Fund  4.26 3.84 3.38 1.30%   Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 12/8/93; Class I: 8/3/10  Performance is cumulative since share class inception. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 0.81% 1.56% 1.56% 0.66% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 3.43% 2.67% 2.68% 3.52% Taxable-Equivalent Distribution Rate 5.80 4.51 4.53 5.95 SEC 30-day Yield 5 2.09 1.38 1.39 2.28 Taxable-Equivalent SEC 30-day Yield 3.53 2.33 2.35 3.85 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7 Year Municipal Bond Index Six Months 5.84% One Year 6.48 Five Years 5.78 10 Years 5.74 Lipper Averages 7 (Average Annual Total Returns) Lipper New York Intermediate Municipal Debt Funds Classification Six Months 4.38% One Year 4.28 Five Years 3.97 10 Years 4.49 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. Class I shares are offered at net asset value. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/10. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 40.83% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New York Intermediate Municipal Debt Funds Classification contained 31, 30, 28 and 14 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 9 Eaton Vance New York Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 86  Average Maturity: 9.2 years  Average Effective Maturity: 6.8 years  Average Call Protection: 6.4 years  Average Dollar Price: $111.62 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 10 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of September 30, 2010 PERFORMANCE INFORMATION Portfolio Manager: Adam A. Weigold, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol EXPNX ELPNX EZPNX EIPNX Average Annual Total Returns (at net asset value) Six Months 3.59% 3.20% 3.19% N.A. One Year 3.17 2.40 2.37 N.A. Five Years 3.73 2.96 2.97 N.A. 10 Years 4.34 3.55 3.55 N.A. Life of Fund  4.37 3.84 3.36 1.13%  SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 1.27% 0.20% 2.19% N.A. One Year 0.82 -0.58 1.37 N.A. Five Years 3.26 2.96 2.97 N.A. 10 Years 4.10 3.55 3.55 N.A. Life of Fund  4.21 3.84 3.36 1.13%   Inception dates: Class A: 6/27/96; Class B: 6/1/92; Class C: 12/8/93; Class I: 8/3/10  Performance is cumulative since share class inception. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 0.84% 1.59% 1.59% 0.69% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 3.62% 2.87% 2.87% 3.73% Taxable-Equivalent Distribution Rate 5.75 4.56 4.56 5.92 SEC 30-day Yield 5 2.02 1.32 1.32 2.19 Taxable-Equivalent SEC 30-day Yield 3.21 2.10 2.10 3.48 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7 Year Municipal Bond Index Six Months 5.84% One Year 6.48 Five Years 5.78 10 Years 5.74 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Intermediate Municipal Debt Funds Classification Six Months 4.67% One Year 4.43 Five Years 4.09 10 Years 4.38 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. Class I shares are offered at net asset value. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC returns for Class B reflect the applicable CDSC based on the following schedule: 3% -1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/10. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Intermediate Municipal Debt Funds Classification contained 121, 120, 117 and 90 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 11 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO COMPOSITION Fund Statistics  Number of Issues: 64  Average Maturity: 9.9 years  Average Effective Maturity: 6.0 years  Average Call Protection: 5.8 years  Average Dollar Price: $106.59 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Ratings are based on Moodys, S&P or Fitch, as applicable. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. If securities are rated differently by the rating agencies, the higher rating is applied. 12 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FUND EXPENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2010  September 30, 2010). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance California Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (4/1/10) (9/30/10) (4/1/10  9/30/10) Actual Class A $1,000.00 $1,045.90 $5.08 Class B $1,000.00 $1,042.00 $8.86 Class C $1,000.00 $1,043.00 $8.91 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.10 $5.01 Class B $1,000.00 $1,016.40 $8.74 Class C $1,000.00 $1,016.30 $8.79 * Expenses are equal to the Funds annualized expense ratio of 0.99% for Class A shares, 1.73% for Class B shares and 1.74% for Class C shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010. 13 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FUND EXPENSES CONT  D Eaton Vance Massachusetts Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period (4/1/10) (9/30/10) (4/1/10  9/30/10) Actual* Class A $1,000.00 $1,041.30 $4.14 Class B $1,000.00 $1,037.40 $7.97 Class C $1,000.00 $1,037.30 $7.97 Class I $1,000.00 $1,011.00 $1.09 Hypothetical** (5% return per year before expenses) Class A $1,000.00 $1,021.00 $4.10 Class B $1,000.00 $1,017.20 $7.89 Class C $1,000.00 $1,017.20 $7.89 Class I $1,000.00 $1,021.70 $3.40 * Class I had not commenced operations on April 1, 2010. Actual expenses are equal to the Funds annualized expense ratio of 0.81% for Class A shares, 1.56% for Class B shares, 1.56% for Class C shares and 0.67% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period); 59/365 for Class I (to reflect the period from commencement of operations on August 3, 2010 to September 30, 2010). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). ** Hypothetical expenses are equal to the Funds annualized expense ratio of 0.81% for Class A shares, 1.56% for Class B shares, 1.56% for Class C shares and 0.67% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). 14 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FUND EXPENSES CONT  D Eaton Vance New Jersey Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period (4/1/10) (9/30/10) (4/1/10  9/30/10) Actual* Class A $1,000.00 $1,039.60 $4.35 Class B $1,000.00 $1,036.70 $8.17 Class C $1,000.00 $1,036.70 $8.17 Class I $1,000.00 $1,012.10 $1.15 Hypothetical** (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.31 Class B $1,000.00 $1,017.00 $8.09 Class C $1,000.00 $1,017.00 $8.09 Class I $1,000.00 $1,021.50 $3.60 * Class I had not commenced operations on April 1, 2010. Actual expenses are equal to the Funds annualized expense ratio of 0.85% for Class A shares, 1.60% for Class B shares, 1.60% for Class C shares and 0.71% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period); 59/365 for Class I (to reflect the period from commencement of operations on August 3, 2010 to September 30, 2010). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). ** Hypothetical expenses are equal to the Funds annualized expense ratio of 0.85% for Class A shares, 1.60% for Class B shares, 1.60% for Class C shares and 0.71% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). 15 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FUND EXPENSES CONT  D Eaton Vance New York Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period (4/1/10) (9/30/10) (4/1/10  9/30/10) Actual* Class A $1,000.00 $1,040.60 $3.99 Class B $1,000.00 $1,037.70 $7.82 Class C $1,000.00 $1,036.80 $7.81 Class I $1,000.00 $1,013.00 $1.04 Hypothetical** (5% return per year before expenses) Class A $1,000.00 $1,021.20 $3.95 Class B $1,000.00 $1,017.40 $7.74 Class C $1,000.00 $1,017.40 $7.74 Class I $1,000.00 $1,021.90 $3.24 * Class I had not commenced operations on April 1, 2010. Actual expenses are equal to the Funds annualized expense ratio of 0.78% for Class A shares, 1.53% for Class B shares, 1.53% for Class C shares and 0.64% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period); 59/365 for Class I (to reflect the period from commencement of operations on August 3, 2010 to September 30, 2010). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). ** Hypothetical expenses are equal to the Funds annualized expense ratio of 0.78% for Class A shares, 1.53% for Class B shares, 1.53% for Class C shares and 0.64% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). 16 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FUND EXPENSES CONT  D Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period (4/1/10) (9/30/10) (4/1/10  9/30/10) Actual* Class A $1,000.00 $1,035.90 $4.24 Class B $1,000.00 $1,032.00 $8.00 Class C $1,000.00 $1,031.90 $8.05 Class I $1,000.00 $1,011.30 $1.11 Hypothetical** (5% return per year before expenses) Class A $1,000.00 $1,020.90 $4.20 Class B $1,000.00 $1,017.20 $7.94 Class C $1,000.00 $1,017.10 $7.99 Class I $1,000.00 $1,021.70 $3.45 * Class I had not commenced operations on April 1, 2010. Actual expenses are equal to the Funds annualized expense ratio of 0.83% for Class A shares, 1.57% for Class B shares, 1.58% for Class C shares and 0.68% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period); 59/365 for Class I (to reflect the period from commencement of operations on August 3, 2010 to September 30, 2010). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). ** Hypothetical expenses are equal to the Funds annualized expense ratio of 0.83% for Class A shares, 1.57% for Class B shares, 1.58% for Class C shares and 0.68% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2010 (August 2, 2010 for Class I). 17 Eaton Vance California Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exempt Investments  99.8% Principal Amount (000s omitted) Security Value Education  6.6% $ 500 California Educational Facilities Authority, (Claremont McKenna College), 5.00%, 1/1/27 $ 547,815 500 California Educational Facilities Authority, (Loyola Marymount University), 5.00%, 10/1/25 542,605 500 University of California, 5.00%, 5/15/21 576,565 $ 1,666,985 Electric Utilities  4.5% $ 500 Los Angeles Department of Water and Power Revenue, 5.25%, 7/1/23 $ 596,845 500 Vernon, Electric System Revenue, 5.125%, 8/1/21 533,555 $ 1,130,400 Escrowed / Prerefunded  3.0% $ 250 California Department of Water Resource Power Supply, Prerefunded to 5/1/12, 5.125%, 5/1/18 $ 271,193 430 California Statewide Communities Development Authority, (San Gabriel Valley), Escrowed to Maturity, 5.50%, 9/1/14 474,754 $ 745,947 General Obligations  3.4% $ 750 Palo Alto, (Election of 2008), 5.00%, 8/1/28 $ 859,373 $ 859,373 Hospital  16.7% $ 500 California Health Facilities Financing Authority, (Catholic Healthcare), 5.125%, 7/1/22 $ 527,685 500 California Health Facilities Financing Authority, (Cedars- Sinai Medical Center), 5.00%, 11/15/16 549,230 500 California Health Facilities Financing Authority, (Scripps Health), 5.00%, 10/1/21 546,480 640 California Statewide Communities Development Authority, (Huntington Memorial Hospital), 5.00%, 7/1/21 662,093 500 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 7/1/18 544,490 500 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 4/1/19 565,145 200 San Benito Health Care District, 5.375%, 10/1/12 200,160 300 Torrance Hospital, (Torrance Memorial Medical Center), 5.40%, 6/1/15 309,168 Principal Amount (000s omitted) Security Value Hospital (continued) $ 250 Washington Township Health Care District, 5.50%, 7/1/19 $ 280,192 $ 4,184,643 Housing  2.7% $ 720 California Housing Finance Agency, (AMT), 4.75%, 8/1/21 $ 684,432 $ 684,432 Insured-Education  3.9% $ 475 California Educational Facilities Authority, (San Diego University), (AMBAC), 0.00%, 10/1/15 $ 409,198 500 California Educational Facilities Authority, (Santa Clara University), (NPFG), 5.00%, 9/1/23 575,825 $ 985,023 Insured-Electric Utilities  9.1% $ 450 California Pollution Control Financing Authority, (Pacific Gas and Electric), (NPFG), (AMT), 5.35%, 12/1/16 $ 465,066 600 California Pollution Control Financing Authority, (San Diego Gas and Electric), (NPFG), 5.90%, 6/1/14 688,914 500 Northern California Power Agency, (Hydroelectric), (AGC), 5.00%, 7/1/24 549,445 500 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 576,710 $ 2,280,135 Insured-General Obligations  11.2% $ 400 Barstow Unified School District, (FGIC), (NPFG), 5.25%, 8/1/18 $ 425,788 1,080 Fillmore Unified School District, (FGIC), (NPFG), 0.00%, 7/1/15 939,503 760 Fresno Unified School District, (NPFG), 5.80%, 2/1/16 854,445 1,000 San Mateo County Community College District, (Election of 2005), (NPFG), 0.00%, 9/1/22 593,660 $ 2,813,396 Insured-Lease Revenue / Certificates of Participation  1.9% $ 460 California State Public Works Board, (Department of Corrections), (AMBAC), 5.25%, 12/1/13 $ 481,353 $ 481,353 S e e notes to financ ial statem e nts 18 Eaton Vance California Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  2.4% $ 500 San Mateo County Transportation District, (NPFG), 5.25%, 6/1/17 $ 591,620 $ 591,620 Insured-Transportation  6.0% $ 715 Port of Oakland, (NPFG), (AMT), 5.00%, 11/1/21 $ 734,148 675 San Jose Airport Revenue, (AMBAC), (AMT), 5.50%, 3/1/18 771,140 $ 1,505,288 Lease Revenue / Certificates of Participation  2.3% $ 500 California Public Works, (University of California), 5.25%, 6/1/20 $ 586,780 $ 586,780 Senior Living / Life Care  2.1% $ 520 California Statewide Communities Development Authority, (Senior Living-Presbyterian Homes), 4.50%, 11/15/16 $ 537,207 $ 537,207 Solid Waste  2.9% $ 315 Los Angeles, 5.00%, 2/1/20 $ 366,880 350 Napa-Vallejo Waste Management Authority, (Solid Waste Transfer Facilities), (AMT), 5.10%, 2/15/14 350,494 $ 717,374 Special Tax Revenue  11.0% $ 205 Brentwood Infrastructure Financing Authority, 4.625%, 9/2/18 $ 191,696 500 California Economic Recovery, 5.00%, 7/1/18 593,005 190 Corona Public Financing Authority, 5.70%, 9/1/13 191,571 100 Eastern Municipal Water District, 4.80%, 9/1/20 95,968 75 Eastern Municipal Water District, 4.85%, 9/1/21 71,324 200 Fontana Redevelopment Agency, (Jurupa Hills), 5.50%, 10/1/17 202,798 40 Moreno Valley Unified School District, (Community District No. 2003-2), 5.20%, 9/1/17 40,327 80 Moreno Valley Unified School District, (Community District No. 2003-2), 5.25%, 9/1/18 80,538 390 Pomona Redevelopment Agency, (West Holt Avenue Redevelopment), 5.50%, 5/1/13 405,655 125 Santa Margarita Water District, 6.10%, 9/1/14 128,014 200 Santaluz Community Facility District No. 2, 5.80%, 9/1/14 201,988 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 100 Temecula Valley Unified School District, 4.75%, 9/1/21 $ 96,323 200 Torrance Redevelopment Agency, 5.50%, 9/1/12 200,342 250 Whittier Public Financing Authority, (Greenleaf Ave. Whittier Redevelopment), 5.50%, 11/1/16 252,800 $ 2,752,349 Transportation  5.8% $ 500 Bay Area Toll Authority, Toll Bridge Revenue, (San Francisco Bay Area), 5.00%, 4/1/22 $ 577,115 500 Long Beach, Harbor Revenue, 5.00%, 5/15/23 579,735 290 Port Redwood City, (AMT), 5.40%, 6/1/19 292,772 $ 1,449,622 Water and Sewer  4.3% $ 440 Gilroy, Water and Sewer Revenue, 5.00%, 8/1/22 $ 529,839 500 Metropolitan Water District of Southern California, 5.00%, 7/1/31 556,695 $ 1,086,534 Total Tax-Exempt Investments  99.8% (identified cost $23,612,944) $25,058,461 Other Assets, Less Liabilities  0.2% $ 56,276 Net Assets  100.0% $25,114,737 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by California municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2010, 34.5% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 25.7% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 19 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exempt Investments  97.6% Principal Amount (000s omitted) Security Value Education  17.7% $1,000 Massachusetts Development Finance Agency, (Milton Academy), 5.00%, 9/1/19 $ 1,123,240 1,000 Massachusetts Health and Educational Facilities Authority, (Boston College), 5.375%, 6/1/14 1,096,300 1,000 Massachusetts Health and Educational Facilities Authority, (College of the Holy Cross), 5.00%, 9/1/20 1,158,500 1,055 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.50%, 11/15/36 1,229,328 1,000 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.375%, 7/1/17 1,232,770 1,645 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/22 2,140,902 100 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.00%, 8/15/18 120,206 200 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/19 240,992 150 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.25%, 8/15/20 178,950 750 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.50%, 8/15/15 896,790 1,000 Massachusetts Health and Educational Facilities Authority, (Williams College), 5.00%, 7/1/23 1,115,820 625 Massachusetts Industrial Finance Agency, (St. Johns High School, Inc.), 5.70%, 6/1/18 625,937 1,000 University of Massachusetts Building Authority, 5.00%, 5/1/20 1,184,280 $12,344,015 Electric Utilities  2.3% $ 500 Massachusetts Development Finance Agency, (Devens Electric System), 5.75%, 12/1/20 $ 512,905 1,000 Massachusetts Development Finance Agency, (Dominion Energy Brayton), 5.75% to 5/1/19 (Put Date), 12/1/42 1,111,870 $ 1,624,775 Escrowed / Prerefunded  6.8% $ 580 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), Escrowed to Maturity, 5.00%, 7/1/11 $ 600,503 755 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/13 794,418 Principal Amount (000s omitted) Security Value Escrowed / Prerefunded (continued) $2,100 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/20 $ 2,563,218 680 Massachusetts Water Pollution Abatement Trust, Escrowed to Maturity, 5.25%, 8/1/14 756,140 $ 4,714,279 General Obligations  9.7% $ 500 Burlington, 5.00%, 2/1/15 $ 582,065 500 Burlington, 5.00%, 2/1/16 592,795 750 Falmouth, 5.25%, 2/1/16 806,108 1,000 Manchester Essex Regional School District, 5.00%, 1/15/20 1,176,740 750 Marshfield, 5.00%, 6/15/21 909,705 1,100 Wellesley, 5.00%, 6/1/16 1,315,083 1,150 Wellesley, 5.00%, 6/1/17 1,388,544 $ 6,771,040 Hospital  7.4% $ 500 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.00% to 7/1/15 (Put Date), 7/1/39 $ 553,425 600 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/14 634,170 865 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/15 909,677 1,000 Massachusetts Health and Educational Facilities Authority, (Dana-Farber Cancer Institute), 5.25%, 12/1/24 1,109,630 750 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/18 855,803 1,000 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/22 1,111,400 $ 5,174,105 Industrial Development Revenue  1.0% $ 745 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 $ 695,197 $ 695,197 Insured-Education  2.0% $ 215 Massachusetts Development Finance Agency, (Simmons College), (XLCA), 5.25%, 10/1/21 $ 233,346 S e e notes to financ ial statem e nts 20 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Education (continued) $1,000 University of Massachusetts Building Authority, (AMBAC), 5.25%, 11/1/13 $ 1,126,220 $ 1,359,566 Insured-Electric Utilities  6.3% $1,000 Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/12 $ 1,055,000 1,000 Massachusetts Power Supply System, (Municipal Wholesale Electric Co.), (NPFG), 5.25%, 7/1/13 1,049,290 2,000 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/18 2,306,840 $ 4,411,130 Insured-Escrowed / Prerefunded  4.2% $1,000 Boston, (NPFG), Prerefunded to 2/1/12, 5.00%, 2/1/19 $ 1,061,950 1,000 Massachusetts Health and Educational Facilities Authority, (Tufts-New England Medical Center), (FGIC), Prerefunded to 5/15/12, 5.375%, 5/15/15 1,078,050 635 Massachusetts Turnpike Authority, (FGIC), Escrowed to Maturity, 5.125%, 1/1/23 768,407 $ 2,908,407 Insured-General Obligations  6.4% $3,105 Boston, (NPFG), 0.125%, 3/1/22 $ 2,165,365 1,000 Massachusetts, (AMBAC), 5.00%, 7/1/12 1,079,250 1,000 Massachusetts, (NPFG), 5.25%, 8/1/22 1,230,140 $ 4,474,755 Insured-Hospital  2.3% $ 500 Massachusetts Health and Educational Facilities Authority, (Cape Cod Healthcare), (AGC), 5.00%, 11/15/21 $ 540,790 1,000 Massachusetts Health and Educational Facilities Authority, (Caregroup Healthcare System), (NPFG), 5.25%, 7/1/21 1,059,300 $ 1,600,090 Insured-Pooled Loans  0.9% $ 675 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.60%, 1/1/22 $ 661,885 $ 661,885 Principal Amount (000s omitted) Security Value Insured-Solid Waste  2.8% $1,000 Massachusetts Development Finance Agency, (SEMASS System), (NPFG), 5.625%, 1/1/13 $ 1,041,560 890 Massachusetts Development Finance Agency, (SEMASS System), (NPFG), 5.625%, 1/1/16 919,504 $ 1,961,064 Insured-Special Tax Revenue  3.8% $1,600 Massachusetts, Special Obligation, (AGM), 5.50%, 6/1/21 $ 2,036,704 500 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/29 594,665 $ 2,631,369 Insured-Transportation  1.5% $1,000 Puerto Rico Highway and Transportation Authority, (AGM), 5.50%, 7/1/11 $ 1,033,880 $ 1,033,880 Insured-Water and Sewer  1.8% $1,000 Massachusetts Water Resources Authority, (AGM), 5.50%, 8/1/22 $ 1,249,300 $ 1,249,300 Other Revenue  2.5% $1,000 Massachusetts Health and Educational Facilities Authority, (Isabella Stewart Gardner Museum), 5.00%, 5/1/23 $ 1,109,370 500 Massachusetts Health and Educational Facilities Authority, (Woods Hole Oceanographic), 5.25%, 6/1/18 606,950 $ 1,716,320 Senior Living / Life Care  1.6% $ 555 Massachusetts Development Finance Agency, (Berkshire Retirement), 5.60%, 7/1/19 $ 557,997 275 Massachusetts Development Finance Agency, (Carleton- Willard Village), 5.25%, 12/1/25 284,529 270 Massachusetts Development Finance Agency, (Volunteers of America), 5.00%, 11/1/17 260,158 $ 1,102,684 S e e notes to financ ial statem e nts 21 Eaton Vance Massachusetts Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Solid Waste  1.4% $1,000 Massachusetts Industrial Finance Agency, (Ogden Haverhill), (AMT), 5.50%, 12/1/13 $ 1,004,920 $ 1,004,920 Special Tax Revenue  6.6% $ 500 Massachusetts, Special Obligation, 5.00%, 6/1/14 $ 572,130 1,000 Massachusetts Bay Transportation Authority, 5.25%, 7/1/19 1,226,850 1,280 Massachusetts Bay Transportation Authority, 5.25%, 7/1/26 1,596,301 1,000 Massachusetts Bay Transportation Authority, Sales Tax, 5.25%, 7/1/16 1,199,510 $ 4,594,791 Transportation  3.5% $ 500 Massachusetts Department of Transportation, (Metropolitan Highway System Revenue), 5.00%, 1/1/20 $ 582,010 2,000 Massachusetts State Federal Highway Grant Anticipation Notes, 0.00%, 6/15/15 1,836,460 $ 2,418,470 Water and Sewer  5.1% $ 450 Boston Water and Sewer Commission, 5.00%, 11/1/20 $ 544,180 1,000 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/21 1,227,460 1,000 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/25 1,227,900 500 Massachusetts Water Pollution Abatement Trust, 5.25%, 2/1/12 520,220 $ 3,519,760 Total Tax-Exempt Investments  97.6% (identified cost $62,183,586) $67,971,802 Other Assets, Less Liabilities  2.4% $ 1,672,048 Net Assets  100.0% $69,643,850 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2010, 32.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.3% to 18.4% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 22 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exempt Investments  97.1% Principal Amount (000s omitted) Security Value Education  9.7% $1,000 New Jersey Educational Facilities Authority, (Princeton Theological Seminary), 5.00%, 7/1/22 $ 1,202,670 1,850 New Jersey Educational Facilities Authority, (Princeton University), 5.00%, 7/1/19 2,226,808 250 New Jersey Educational Facilities Authority, (University of Medicine and Dentistry of New Jersey), 7.125%, 12/1/23 299,800 1,000 Rutgers State University, Series F, 5.00%, 5/1/23 1,167,260 $ 4,896,538 Electric Utilities  0.9% $ 420 New Jersey Economic Development Authority, Pollution Control Revenue, (PSEG Power), 5.00%, 3/1/12 $ 434,528 $ 434,528 Escrowed / Prerefunded  5.7% $ 350 New Jersey Economic Development Authority, (Kapkowski Road Landfill), Prerefunded to 5/15/14, 6.375%, 4/1/18 $ 417,508 2,030 New Jersey Economic Development Authority, (Principal Custodial Receipts), Escrowed to Maturity, 0.00%, 12/15/12 1,993,379 425 New Jersey Health Care Facilities Financing Authority, (Capital Health System), Prerefunded to 7/1/13, 5.75%, 7/1/23 477,632 $ 2,888,519 General Obligations  6.9% $ 450 Franklin Township School District, 4.00%, 8/15/22 $ 499,896 1,000 Franklin Township School District, 5.00%, 8/15/22 1,210,780 500 Monmouth County Improvement Authority, 5.00%, 12/1/21 586,505 1,000 Princeton Regional School District, 4.75%, 2/1/22 1,164,320 $ 3,461,501 Hospital  5.8% $1,000 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/20 $ 1,033,840 265 New Jersey Health Care Facilities Financing Authority, (Atlantic City Medical Care Center), 6.00%, 7/1/12 277,784 500 New Jersey Health Care Facilities Financing Authority, (Hunterdon Medical Center), 5.25%, 7/1/25 517,760 Principal Amount (000s omitted) Security Value Hospital (continued) $1,000 New Jersey Health Care Facilities Financing Authority, (Virtua Health, Inc.), 5.25%, 7/1/17 $ 1,124,210 $ 2,953,594 Housing  1.0% $ 500 New Jersey Housing and Mortgage Finance Agency, SFMR, (AMT), 5.10%, 10/1/23 $ 523,350 $ 523,350 Industrial Development Revenue  2.0% $ 350 New Jersey Economic Development Authority, (American Airlines, Inc.), (AMT), 7.10%, 11/1/31 $ 325,493 450 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/19 443,452 220 New Jersey Economic Development Water Facilities Authority, (New Jersey-American Water Co., Inc.), (AMT), 5.10%, 6/1/23 240,159 $ 1,009,104 Insured-Education  5.0% $ 545 New Jersey Educational Facilities Authority, (Montclair State University), (NPFG), 3.75%, 7/1/24 $ 549,191 1,000 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.50%, 7/1/21 1,063,960 900 New Jersey Educational Facilities Authority, (Ramapo College), (AMBAC), 4.60%, 7/1/14 920,889 $ 2,534,040 Insured-Electric Utilities  3.7% $ 560 Cape May County Industrial Pollution Control Financing Authority, (Atlantic City Electric Co.), (NPFG), 6.80%, 3/1/21 $ 714,302 1,000 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/26 1,142,450 $ 1,856,752 Insured-Escrowed / Prerefunded  2.8% $1,300 New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), (AMBAC), Escrowed to Maturity, 6.00%, 7/1/12 $ 1,421,849 $ 1,421,849 S e e notes to financ ial statem e nts 23 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-General Obligations  13.2% $ 330 Clearview Regional High School District, (FGIC), (NPFG), 5.375%, 8/1/15 $ 368,171 250 Freehold Regional High School District, (FGIC), (NPFG), 5.00%, 3/1/18 298,467 470 Hillsborough Township School District, (AGM), 5.375%, 10/1/18 585,197 1,000 Jackson Township School District, (Baptist Healthcare Systems), (NPFG), 5.25%, 6/15/23 1,275,330 725 Monroe Township Board of Education, (FGIC), (NPFG), 5.20%, 8/1/11 752,166 825 Monroe Township Board of Education, (FGIC), (NPFG), 5.20%, 8/1/14 942,777 500 New Jersey, (AGM), 5.00%, 1/15/22 564,600 500 New Jersey, (AGM), 5.00%, 1/15/23 560,735 1,120 New Jersey, (AMBAC), 5.25%, 7/15/19 1,336,429 $ 6,683,872 Insured-Lease Revenue / Certificates of Participation  3.5% $1,000 Hudson County, (NPFG), 6.25%, 6/1/15 $ 1,167,240 500 Puerto Rico Public Finance Corp., (AMBAC), 5.375%, 6/1/17 610,200 $ 1,777,440 Insured-Transportation  2.3% $1,000 New Jersey Transportation Trust Fund Authority, (NPFG), 5.50%, 12/15/17 $ 1,187,000 $ 1,187,000 Insured-Water and Sewer  9.5% $1,135 Bayonne Municipal Utilities Authority, (XLCA), 5.25%, 4/1/19 $ 1,175,803 1,000 North Hudson Sewer Authority, (NPFG), 5.125%, 8/1/22 1,081,640 1,020 Passaic Valley Water Commission, (AGM), 5.00%, 12/15/17 1,193,522 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/16 476,323 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/17 454,848 565 Pennsville Sewer Authority, (NPFG), 0.00%, 11/1/18 432,412 $ 4,814,548 Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation  5.1% $1,100 Bergen County Improvement Authority, (County Administration Complex), 5.00%, 11/15/24 $ 1,378,641 1,000 New Jersey Economic Development Authority, (School Facilities Construction), 5.50%, 9/1/19 1,181,220 $ 2,559,861 Nursing Home  1.0% $ 500 New Jersey Economic Development Authority, (Masonic Charity Foundation), 4.80%, 6/1/11 $ 508,835 $ 508,835 Pooled Loans  7.0% $2,000 New Jersey Economic Environmental Infrastructure Trust, 5.00%, 9/1/20 $ 2,455,560 1,000 New Jersey Higher Education Assistance Authority, 5.25%, 6/1/21 1,094,130 $ 3,549,690 Senior Living / Life Care  1.9% $ 520 New Jersey Economic Development Authority, (Cranes Mill Project), 5.50%, 7/1/18 $ 538,866 400 New Jersey Economic Development Authority, (Seabrook Village, Inc.), 5.00%, 11/15/12 406,992 $ 945,858 Special Tax Revenue  0.8% $ 180 New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/12 $ 185,229 190 New Jersey Economic Development Authority, (Newark Downtown Distribution Management Corp.), 4.625%, 6/15/13 197,820 $ 383,049 Transportation  9.3% $1,500 New Jersey State Turnpike Authority, 5.00%, 1/1/20 $ 1,724,910 1,000 New Jersey Transportation Trust Fund Authority, 5.25%, 12/15/21 1,170,460 1,000 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 1,094,610 S e e notes to financ ial statem e nts 24 Eaton Vance New Jersey Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Transportation (continued) $ 700 Port Authority of New York and New Jersey, (AMT), 5.50%, 7/15/12 $ 702,513 $ 4,692,493 Total Tax-Exempt Investments  97.1% (identified cost $44,998,676) $49,082,421 Other Assets, Less Liabilities  2.9% $ 1,446,268 Net Assets  100.0% $50,528,689 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2010, 41.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.4% to 22.1% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 25 Eaton Vance New York Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exempt Investments  98.3% Principal Amount (000s omitted) Security Value Cogeneration  2.6% $2,000 Babylon Industrial Development Agency, (Covanta Energy Corp.), 5.00%, 1/1/19 $ 2,251,480 600 Suffolk County Industrial Development Agency, (Nissequogue Cogeneration Partners Facility), (AMT), 5.50%, 1/1/23 553,596 $ 2,805,076 Education  6.1% $1,500 New York Dormitory Authority, (Cornell University), 5.00%, 7/1/23 $ 1,774,950 455 New York Dormitory Authority, (Hamilton College), 5.00%, 7/1/21 557,084 1,000 New York Dormitory Authority, (St. Lawrence University), 5.00%, 7/1/14 1,112,320 1,500 New York Dormitory Authority, (State University Educational Facilities), 5.00%, 7/1/20 1,718,355 600 New York Dormitory Authority, (State University Educational Facilities), 5.25%, 5/15/15 683,808 625 Troy Industrial Development Authority, (Rensselaer Polytechnic Institute), 5.50%, 9/1/15 676,087 $ 6,522,604 Electric Utilities  2.3% $2,500 New York Energy Research and Development Authority Facility, (AMT), 4.70% to 10/1/12 (Put Date), 6/1/36 $ 2,503,900 $ 2,503,900 Escrowed / Prerefunded  4.4% $1,000 New York City Transitional Finance Authority, (Future Tax), Prerefunded to 2/1/11, 5.375%, 2/1/13 $ 1,027,210 1,000 New York Dormitory Authority, (Child Care Facility), Prerefunded to 4/1/12, 5.375%, 4/1/14 1,076,120 1,170 Triborough Bridge and Tunnel Authority, Escrowed to Maturity, 5.00%, 1/1/20 1,377,546 1,000 Triborough Bridge and Tunnel Authority, Prerefunded to 1/1/16, 5.375%, 1/1/19 1,213,320 $ 4,694,196 General Obligations  3.4% $1,500 New York City, 5.00%, 8/1/20 $ 1,789,080 1,750 Three Village Central School District (Brookhaven & Smithtown), 4.00%, 5/1/22 1,911,350 $ 3,700,430 Principal Amount (000s omitted) Security Value Health Care-Miscellaneous  0.4% $ 100 Suffolk County Industrial Development Agency, (Alliance of Long Island Agencies), 7.50%, 9/1/15 $ 101,714 400 Westchester County Industrial Development Agency, (Childrens Village), 5.375%, 3/15/19 371,500 $ 473,214 Hospital  8.2% $ 340 Chautauqua County Industrial Development Agency, (Womens Christian Association), 6.35%, 11/15/17 $ 340,680 135 Nassau County Industrial Development Agency, (North Shore Health System), 5.625%, 11/1/10 135,343 565 Nassau County Industrial Development Agency, (North Shore Health System), 5.875%, 11/1/11 575,775 2,000 New York Dormitory Authority, (Interfaith Medical Center), 5.00%, 2/15/21 2,291,460 1,000 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/13 1,020,240 200 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/15 204,048 500 New York Dormitory Authority, (Lenox Hill Hospital), 5.75%, 7/1/17 509,000 380 New York Dormitory Authority, (NYU Hospital Center), 5.25%, 7/1/24 401,622 1,000 New York Health and Hospital Corp., 5.50%, 2/15/19 1,152,900 1,325 Saratoga County Industrial Development Agency, (Saratoga Hospital Project), 5.00%, 12/1/17 1,435,134 750 Suffolk County Industrial Development Agency, (Huntington Hospital), 6.00%, 11/1/22 772,927 $ 8,839,129 Housing  1.7% $1,000 New York Housing Finance Agency, (Affordable Housing), (AMT), 5.05%, 11/1/22 $ 1,049,090 795 New York State Mortgage Agency, (AMT), 4.95%, 10/1/21 819,001 $ 1,868,091 Industrial Development Revenue  5.8% $1,500 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 $ 1,651,200 1,250 New York City Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/14 1,359,462 1,000 New York State Environmental Facilities Corp., Solid Waste Disposal, (Waste Management Project), (AMT), 4.55%, 5/1/12 1,021,240 1,200 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 1,040,088 S e e notes to financ ial statem e nts 26 Eaton Vance New York Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $1,250 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 $ 1,166,438 $ 6,238,428 Insured-Education  10.6% $1,000 New York Dormitory Authority, (Canisius College), (NPFG), 5.00%, 7/1/16 $ 1,057,240 1,000 New York Dormitory Authority, (City University), (AMBAC), 5.625%, 7/1/16 1,114,150 1,420 New York Dormitory Authority, (Educational Housing Services), (AMBAC), 5.25%, 7/1/20 1,567,524 1,000 New York Dormitory Authority, (New York University), (AMBAC), 5.50%, 7/1/19 1,215,620 1,085 New York Dormitory Authority, (Rochester Institute of Technology), (AMBAC), 5.25%, 7/1/21 1,263,395 1,455 New York Dormitory Authority, (St. Johns University), (NPFG), 5.25%, 7/1/21 1,705,682 1,000 New York Dormitory Authority, (State University Educational Facilities), (AGM), 5.75%, 5/15/17 1,219,300 1,000 New York Dormitory Authority, (Student Housing), (FGIC), (NPFG), 5.25%, 7/1/15 1,109,290 1,000 New York Dormitory Authority, (University Educational Facilities), (FGIC), (NPFG), 5.25%, 5/15/13 1,072,880 $ 11,325,081 Insured-Electric Utilities  5.7% $ 500 Long Island Power Authority, Electric Systems Revenue, (AGM), 0.00%, 6/1/15 $ 462,000 2,500 Long Island Power Authority, Electric Systems Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 2,761,075 1,250 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/17 1,435,962 1,250 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 1,439,925 $ 6,098,962 Insured-Escrowed / Prerefunded  0.3% $ 250 Niagara County Industrial Development Agency, (Niagara University), (AMBAC), Escrowed to Maturity, 5.25%, 10/1/18 $ 312,368 $ 312,368 Insured-General Obligations  3.4% $ 500 Clarence Central School District, (AGM), 5.00%, 5/15/17 $ 532,630 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $1,000 Monroe County, (Public Improvements), (NPFG), 6.00%, 3/1/19 $ 1,219,560 1,660 Puerto Rico, (FGIC), 5.50%, 7/1/17 1,850,120 $ 3,602,310 Insured-Hospital  2.3% $1,600 New York Dormitory Authority, (Memorial Sloan Kettering Cancer Center), (NPFG), 5.50%, 7/1/17 $ 1,894,848 500 New York Dormitory Authority, (New York and Presbyterian Hospital), (AMBAC), 5.50%, 8/1/11 518,070 $ 2,412,918 Insured-Lease Revenue / Certificates of Participation  2.0% $1,000 New York Dormitory Authority, (Master BOCES Program-Oneida Herkimer Madison BOCES), (AGM), 5.25%, 8/15/20 $ 1,150,610 1,000 New York Dormitory Authority, (Municipal Health Facilities), (AGM), 5.50%, 1/15/13 1,041,450 $ 2,192,060 Insured-Special Tax Revenue  5.9% $2,250 New York Local Government Assistance Corp., (NPFG), 0.00%, 4/1/13 $ 2,197,530 2,000 New York Urban Development Corp., (Personal Income Tax), (AMBAC), 5.50%, 3/15/19 2,469,800 1,500 Puerto Rico Infrastructure Financing Authority, (FGIC), 5.50%, 7/1/19 1,672,305 $ 6,339,635 Insured-Transportation  8.0% $1,000 Metropolitan Transportation Authority, (AMBAC), 5.50%, 11/15/18 $ 1,193,760 1,000 Metropolitan Transportation Authority, (NPFG), 5.50%, 11/15/13 1,130,990 1,000 Monroe County Airport Authority, (NPFG), (AMT), 5.875%, 1/1/17 1,115,630 2,235 New York Thruway Authority, (AMBAC), 5.50%, 4/1/20 2,738,166 1,920 Triborough Bridge and Tunnel Authority, (NPFG), 5.50%, 11/15/18 2,352,326 $ 8,530,872 S e e notes to financ ial statem e nts 27 Eaton Vance New York Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation  1.5% $ 500 New York Urban Development Corp., 5.00%, 1/1/18 $ 584,955 1,025 New York Urban Development Corp., (Correctional and Youth Facilities), 5.50% to 1/1/11 (Put Date), 1/1/17 1,038,469 $ 1,623,424 Other Revenue  5.2% $ 750 Albany Industrial Development Agency, (Charitable Leadership), 6.00%, 7/1/19 $ 664,530 750 Brooklyn Arena Local Development Corp., (Brooklyn Center Project), 5.75%, 7/15/16 828,623 1,000 New York City Transitional Finance Authority, 5.25%, 1/15/27 1,126,100 540 New York City Transitional Finance Authority, 6.00%, 7/15/33 631,535 2,030 New York City Trust for Cultural Resources, (Museum of Modern Art), 5.00%, 4/1/26 2,297,655 $ 5,548,443 Senior Living / Life Care  0.3% $ 350 Mt. Vernon Industrial Development Agency, (Wartburg Senior Housing, Inc.), 6.15%, 6/1/19 $ 350,214 $ 350,214 Solid Waste  1.9% $2,000 Niagara County Industrial Development Agency, (American Ref-Fuel Co., LLC), (AMT), 5.55% to 11/15/13 (Put Date), 11/15/24 $ 2,052,400 $ 2,052,400 Special Tax Revenue  8.0% $1,140 34 th Street Partnership, Inc., 5.00%, 1/1/17 $ 1,234,916 1,900 New York City Transitional Finance Authority, (Future Tax), 5.00%, 5/1/24 2,185,399 500 New York City Transitional Finance Authority, (Future Tax), 5.375%, 2/15/14 534,110 3,000 New York State Local Government Assistance Corp., 5.25%, 4/1/16 3,506,850 1,000 New York Thruway Authority, 5.00%, 3/15/20 1,168,160 $ 8,629,435 Transportation  2.1% $1,000 Metropolitan Transportation Authority, 5.00%, 11/15/21 $ 1,104,980 Principal Amount (000s omitted) Security Value Transportation (continued) $1,000 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 $ 1,094,610 $ 2,199,590 Water and Sewer  6.2% $1,000 Erie County Water Authority, 5.00%, 12/1/18 $ 1,202,990 350 Monroe County Water Authority, 5.00%, 8/1/19 419,069 2,430 New York City Municipal Water Finance Authority, 5.00%, 6/15/21 2,817,780 515 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 5.00%, 6/15/18 566,608 1,000 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 5.00%, 6/15/20 1,123,360 500 New York Environmental Facilities Corp., Clean Water and Drinking Water, (Municipal Water Finance), 5.25%, 6/15/14 539,085 $ 6,668,892 Total Tax-Exempt Investments  98.3% (identified cost $98,396,000) $105,531,672 Other Assets, Less Liabilities  1.7% $ 1,782,606 Net Assets  100.0% $107,314,278 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2010, 38.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.7% to 16.7% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 28 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exempt Investments  95.3% Principal Amount (000s omitted) Security Value Cogeneration  0.4% $ 300 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMT), 5.125%, 12/1/15 $ 290,067 $ 290,067 Education  8.4% $1,150 Pennsylvania Higher Educational Facilities Authority, (Carnegie Mellon University), 5.00%, 8/1/19 $ 1,369,477 1,040 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 5.00%, 7/15/21 1,141,057 1,000 Pennsylvania State University, 5.00%, 3/1/24 1,159,910 750 University of Pittsburgh, 5.50%, 9/15/23 900,750 1,000 Washington County Industrial Development Authority, (Washington & Jefferson College), 5.00%, 11/1/23 1,097,900 $ 5,669,094 Electric Utilities  3.4% $ 750 Pennsylvania Economic Development Financing Authority, (Exelon Generation Company, LLC), 5.00% to 6/1/12 (Put Date), 12/1/42 $ 791,265 1,000 Puerto Rico Electric Power Authority, 5.00%, 7/1/17 1,125,940 400 York County Industrial Development Authority, Pollution Control Revenue, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 410,736 $ 2,327,941 General Obligations  8.8% $ 500 Bucks County, 5.125%, 5/1/21 $ 592,205 1,530 Chester County, 5.00%, 7/15/28 1,742,670 1,000 Daniel Boone Area School District, 5.00%, 8/15/19 1,170,500 400 Montgomery County, 4.375%, 12/1/31 422,132 1,780 Mount Lebanon School District, 5.00%, 2/15/28 1,990,805 $ 5,918,312 Hospital  8.6% $ 500 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 6/15/18 $ 572,040 500 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.00%, 9/1/18 569,255 500 Dauphin County General Authority Health System, (Pinnacle Health System), 5.75%, 6/1/20 564,320 Principal Amount (000s omitted) Security Value Hospital (continued) $ 635 Lancaster County Hospital Authority, (Lancaster General Hospital), 5.00%, 3/15/22 $ 683,539 200 Lebanon County Health Facility Authority, (Good Samaritan Hospital), 5.50%, 11/15/18 202,386 750 Lycoming County Authority, (Susquehanna Health System), 5.10%, 7/1/20 799,530 1,000 Monroe County Hospital Authority, (Pocono Medical Center), 5.00%, 1/1/17 1,080,620 500 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.25%, 1/15/18 513,660 800 Washington County Hospital Authority, (Monongahela Vineyard Hospital), 5.00%, 6/1/12 837,192 $ 5,822,542 Housing  2.8% $1,335 Allegheny County Residential Finance Authority, SFMR, (AMT), 4.80%, 11/1/22 $ 1,373,128 500 Pennsylvania Housing Financing Agency, 4.75%, 10/1/25 500,000 $ 1,873,128 Industrial Development Revenue  1.8% $ 500 Pennsylvania Economic Development Financing Authority, (Aqua Pennsylvania, Inc.), (AMT), 6.75%, 10/1/18 $ 590,185 750 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 650,055 $ 1,240,240 Insured-Cogeneration  1.8% $1,300 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMBAC), (AMT), 4.625%, 12/1/18 $ 1,212,458 $ 1,212,458 Insured-Education  7.0% $2,000 Delaware County, (Villanova University), (AMBAC), 5.00%, 8/1/20 $ 2,214,080 1,100 Lycoming County College Authority, (Pennsylvania College of Technology), (AMBAC), 5.125%, 5/1/22 1,113,640 500 Pennsylvania Higher Educational Facilities Authority, (Thomas Jefferson University), (AMBAC), 5.25%, 9/1/19 589,040 750 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (AGC), 5.00%, 11/1/24 834,757 $ 4,751,517 S e e notes to financ ial statem e nts 29 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Electric Utilities  2.2% $1,500 Cambria County Industrial Development Authority, (Pennsylvania Electric), (NPFG), 5.35%, 11/1/10 $ 1,505,775 $ 1,505,775 Insured-Escrowed / Prerefunded  12.9% $1,000 Council Rock School District, (NPFG), Prerefunded to 11/15/11, 5.00%, 11/15/19 $ 1,052,920 500 Pennsylvania Public School Building Authority, (Garnet Valley School District), (AMBAC), Prerefunded to 2/1/11, 5.50%, 2/1/20 508,360 1,000 Philadelphia Gas Works Revenue, (AGM), Prerefunded to 8/1/13, 5.25%, 8/1/17 1,126,270 1,000 Pittsburgh, (AMBAC), Prerefunded to 3/1/12, 5.25%, 9/1/22 1,068,250 1,000 Spring-Ford Area School District, (AGM), Prerefunded to 9/1/11, 5.00%, 9/1/19 1,043,390 5,000 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 3,962,400 $ 8,761,590 Insured-General Obligations  20.0% $1,250 Bethlehem Area School District, (AGM), 5.25%, 1/15/25 $ 1,395,375 1,020 Cornwall Lebanon School District, (AGM), 0.00%, 3/15/16 901,476 1,250 Cranberry Township, (FGIC), (NPFG), 5.00%, 12/1/20 1,307,463 1,635 Harrisburg, (AMBAC), 0.00%, 9/15/12 1,377,373 1,355 McKeesport, (FGIC), (NPFG), 0.00%, 10/1/11 1,337,168 1,000 Palmyra Area School District, (FGIC), (NPFG), 5.00%, 5/1/17 1,053,300 1,000 Pennsylvania, (NPFG), 5.375%, 7/1/19 1,238,470 1,000 Philadelphia School District, (AGM), 5.50%, 6/1/21 1,218,600 1,000 Reading School District, (FGIC), (NPFG), 0.00%, 1/15/12 982,750 1,250 Red Lion Area School District, (AGM), 5.00%, 5/1/23 1,424,100 1,250 Sto-Rox School District, (FGIC), (NPFG), 5.125%, 12/15/22 1,309,537 $13,545,612 Insured-Hospital  1.3% $ 250 Allegheny County Hospital Development Authority, (UPMC Health System), (NPFG), 6.00%, 7/1/24 $ 306,058 500 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.375%, 7/1/14 535,125 $ 841,183 Principal Amount (000s omitted) Security Value Insured-Other Revenue  3.5% $ 750 Delaware Valley Regional Financial Authority, (AMBAC), 5.50%, 8/1/18 $ 853,530 1,500 Philadelphia Authority for Industrial Development Revenue, (FGIC), (NPFG), 5.00%, 12/1/22 1,539,105 $ 2,392,635 Insured-Transportation  4.9% $ 590 Allegheny County Airport, (NPFG), (AMT), 5.75%, 1/1/12 $ 611,883 1,000 Pennsylvania Turnpike Commission, Registration Fee Revenue, (AGM), 5.25%, 7/15/22 1,207,430 1,000 Philadelphia Airport, (FGIC), (NPFG), (AMT), 5.375%, 7/1/14 1,002,580 500 Southeastern Pennsylvania Transportation Authority, (FGIC), (NPFG), 5.25%, 3/1/16 502,915 $ 3,324,808 Insured-Water and Sewer  4.8% $ 500 Allegheny County Sanitation Authority, (BHAC), (NPFG), 5.00%, 12/1/22 $ 546,760 250 Allegheny County Sanitation Authority, (NPFG), 5.00%, 12/1/19 258,053 2,000 Altoona City Authority Water Revenue, (AGM), 5.25%, 11/1/19 2,422,440 $ 3,227,253 Senior Living / Life Care  0.6% $ 390 Cliff House Trust, (AMT), 6.625%, 6/1/27 $ 205,717 185 Lancaster County Hospital Authority, (Health Center- Willow Valley Retirement), 5.55%, 6/1/15 191,201 $ 396,918 Special Tax Revenue  1.3% $ 750 Pennsylvania Intergovernmental Cooperative Authority, (Philadelphia Funding Program), 5.00%, 6/15/23 $ 860,273 $ 860,273 S e e notes to financ ial statem e nts 30 Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund as of September 30, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Transportation  0.8% $ 500 Pennsylvania Turnpike Commission, 5.00%, 12/1/22 $ 559,830 $ 559,830 Total Tax-Exempt Investments  95.3% (identified cost $60,306,028) $64,521,176 Other Assets, Less Liabilities  4.7% $ 3,194,989 Net Assets  100.0% $67,716,165 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, 2010, 61.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.8% to 22.6% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) When-issued security. (3) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. S e e notes to financ ial statem e nts 31 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS (Unaudited) Statements of Assets and Liabilities As of September 30, 2010 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Assets Investments  Identified cost $23,612,944 $62,183,586 $44,998,676 Unrealized appreciation 1,445,517 5,788,216 4,083,745 Investments, at value $25,058,461 $67,971,802 $49,082,421 Cash $ 69,688 $ 1,139,369 $ 1,079,871 Interest receivable 304,955 774,588 517,575 Receivable for investments sold 29,574   Receivable for Fund shares sold  71,128 5,201 Receivable for variation margin on open financial futures contracts 1,969 2,141 7,656 Total assets $25,464,647 $69,959,028 $50,692,724 Liabilities Payable for Fund shares redeemed $ 284,969 $ 131,547 $ 23,775 Distributions payable 23,482 89,582 67,554 Payable to affiliates: Investment adviser fee 9,516 24,602 17,881 Distribution and service fees 4,874 18,731 8,718 Accrued expenses 27,069 50,716 46,107 Total liabilities $ 349,910 $ 315,178 $ 164,035 Net Assets $25,114,737 $69,643,850 $50,528,689 Sources of Net Assets Paid-in capital $26,018,415 $68,974,579 $49,195,142 Accumulated net realized loss (2,308,089) (5,058,974) (2,659,100) Accumulated distributions in excess of net investment income (19,387) (1,918) (6,634) Net unrealized appreciation 1,423,798 5,730,163 3,999,281 Net Assets $25,114,737 $69,643,850 $50,528,689 Class A Shares Net Assets $22,564,205 $53,250,198 $46,546,120 Shares Outstanding 2,208,952 5,179,081 4,557,687 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 10.21 $ 10.28 $ 10.21 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 10.45 $ 10.52 $ 10.45 Class B Shares Net Assets $ 232,739 $ 310,560 $ 510,650 Shares Outstanding 22,852 30,232 49,986 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.18 $ 10.27 $ 10.22 Class C Shares Net Assets $ 2,317,793 $16,082,085 $ 3,470,911 Shares Outstanding 234,673 1,633,041 339,939 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.88 $ 9.85 $ 10.21 Class I Shares Net Assets $  $ 1,007 $ 1,008 Shares Outstanding  98 99 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding, including fractional shares) $  $ 10.28 $ 10.21 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 32 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD Statements of Assets and Liabilities As of September 30, 2010 New York Pennsylvania Limited Fund Limited Fund Assets Investments  Identified cost $ 98,396,000 $60,306,028 Unrealized appreciation 7,135,672 4,215,148 Investments, at value $105,531,672 $64,521,176 Cash $ 604,308 $ 2,035,083 Interest receivable 1,437,729 737,205 Receivable for investments sold  1,010,000 Receivable for Fund shares sold 58,574 265,076 Receivable for variation margin on open financial futures contracts 5,828 2,500 Total assets $107,638,111 $68,571,040 Liabilities Payable for when-issued securities $  $ 500,000 Payable for Fund shares redeemed 53,564 166,631 Distributions payable 140,771 94,465 Payable to affiliates: Investment adviser fee 38,053 24,197 Distribution and service fees 32,055 20,418 Accrued expenses 59,390 49,164 Total liabilities $ 323,833 $ 854,875 Net Assets $107,314,278 $67,716,165 Sources of Net Assets Paid-in capital $107,663,845 $67,372,627 Accumulated net realized loss (7,303,952) (3,731,432) Accumulated distributions in excess of net investment income (73,922) (96,729) Net unrealized appreciation 7,028,307 4,171,699 Net Assets $107,314,278 $67,716,165 Class A Shares Net Assets $ 77,180,322 $48,078,146 Shares Outstanding 7,403,992 4,698,639 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 10.42 $ 10.23 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 10.66 $ 10.47 Class B Shares Net Assets $ 1,550,660 $ 476,311 Shares Outstanding 148,865 46,546 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.42 $ 10.23 Class C Shares Net Assets $ 28,582,287 $19,160,701 Shares Outstanding 2,883,820 1,974,430 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.91 $ 9.70 Class I Shares Net Assets $ 1,009 $ 1,007 Shares Outstanding 97 98 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding, including fractional shares) $ 10.42 $ 10.23 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 33 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD Statements of Operations For the Six Months Ended September 30, 2010 California Massachusetts New Jersey Limited Fund Limited Fund Limited Fund Investment Income Interest $ 594,326 $1,441,056 $1,079,614 Total investment income $ 594,326 $1,441,056 $1,079,614 Expenses Investment adviser fee $ 57,847 $ 146,406 $ 108,085 Distribution and service fees Class A 18,190 40,077 35,020 Class B 1,147 1,634 2,791 Class C 10,625 69,902 15,754 Trustees fees and expenses 734 1,475 1,127 Custodian fee 13,707 27,411 20,375 Transfer and dividend disbursing agent fees 5,973 13,519 10,061 Legal and accounting services 21,042 19,958 20,987 Printing and postage 7,680 4,205 3,763 Registration fees  5,339 4,605 Miscellaneous 5,405 10,070 8,544 Total expenses $ 142,350 $ 339,996 $ 231,112 Deduct  Reduction of custodian fee $ 232 $ 98 $ 277 Total expense reductions $ 232 $ 98 $ 277 Net expenses $ 142,118 $ 339,898 $ 230,835 Net investment income $ 452,208 $1,101,158 $ 848,779 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 215,471 $ (30,495) $ 62,701 Financial futures contracts (273,893) (765,332) (748,011) Net realized loss $ (58,422) $ (795,827) $ (685,310) Change in unrealized appreciation (depreciation)  Investments $ 829,880 $2,464,476 $1,861,696 Financial futures contracts (18,249) (45,211) (51,406) Net change in unrealized appreciation (depreciation) $ 811,631 $2,419,265 $1,810,290 Net realized and unrealized gain $ 753,209 $1,623,438 $1,124,980 Net increase in net assets from operations $1,205,417 $2,724,596 $1,973,759 S e e notes to financ ial statem e nts 34 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD Statements of Operations For the Six Months Ended September 30, 2010 New York Pennsylvania Limited Fund Limited Fund Investment Income Interest $ 2,218,189 $1,496,959 Total investment income $ 2,218,189 $1,496,959 Expenses Investment adviser fee $ 223,021 $ 143,808 Distribution and service fees Class A 55,682 35,501 Class B 7,626 1,919 Class C 130,002 83,868 Trustees fees and expenses 2,114 1,420 Custodian fee 35,350 25,619 Transfer and dividend disbursing agent fees 21,997 16,372 Legal and accounting services 27,143 20,879 Printing and postage 5,882 4,912 Registration fees 5,091 1,664 Miscellaneous 11,314 9,721 Total expenses $ 525,222 $ 345,683 Deduct  Reduction of custodian fee $ 615 $ 480 Total expense reductions $ 615 $ 480 Net expenses $ 524,607 $ 345,203 Net investment income $ 1,693,582 $1,151,756 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (9,642) $ 24,599 Financial futures contracts (1,394,968) (889,929) Net realized loss $ (1,404,610) $ (865,330) Change in unrealized appreciation (depreciation)  Investments $ 3,890,612 $2,009,341 Financial futures contracts (71,403) (32,840) Net change in unrealized appreciation (depreciation) $ 3,819,209 $1,976,501 Net realized and unrealized gain $ 2,414,599 $1,111,171 Net increase in net assets from operations $ 4,108,181 $2,262,927 S e e notes to financ ial statem e nts 35 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD Statements of Changes in Net Assets For the Six Months Ended September 30, 2010 California Massachusetts New Jersey Increase (Decrease) in Net Assets Limited Fund Limited Fund Limited Fund From operations  Net investment income $ 452,208 $ 1,101,158 $ 848,779 Net realized loss from investment transactions and financial futures contracts (58,422) (795,827) (685,310) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 811,631 2,419,265 1,810,290 Net increase in net assets from operations $ 1,205,417 $ 2,724,596 $ 1,973,759 Distributions to shareholders  From net investment income Class A $ (396,723) $ (887,237) $ (789,520) Class B (3,222) (4,680) (8,086) Class C (29,839) (199,324) (45,894) Class I  (6) (6) Total distributions to shareholders $ (429,784) $ (1,091,247) $ (843,506) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 2,320,332 $ 3,247,655 $ 4,227,696 Class B 33,911 28,176 196,015 Class C 231,319 1,336,686 530,573 Class I  1,000 1,000 Net asset value of shares issued to shareholders in payment of distributions declared Class A 229,906 623,909 531,461 Class B 1,277 4,695 5,976 Class C 14,011 133,615 38,350 Cost of shares redeemed Class A (4,132,416) (4,744,589) (8,265,861) Class B (66,755) (35,078) (130,136) Class C (322,732) (562,644) (540,937) Net asset value of shares exchanged Class A 13,355 146,022 267,889 Class B (13,355) (146,022) (267,889) Net increase (decrease) in net assets from Fund share transactions $ (1,691,147) $ 33,425 $ (3,405,863) Net increase (decrease) in net assets $ (915,514) $ 1,666,774 $ (2,275,610) Net Assets At beginning of period $26,030,251 $67,977,076 $52,804,299 At end of period $25,114,737 $69,643,850 $50,528,689 Accumulated distributions in excess of net investment income included in net assets At end of period $ (19,387) $ (1,918) $ (6,634) S e e notes to financ ial statem e nts 36 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD Statements of Changes in Net Assets For the Six Months Ended September 30, 2010 New York Pennsylvania Increase (Decrease) in Net Assets Limited Fund Limited Fund From operations  Net investment income $ 1,693,582 $ 1,151,756 Net realized loss from investment transactions and financial futures contracts (1,404,610) (865,330) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 3,819,209 1,976,501 Net increase in net assets from operations $ 4,108,181 $ 2,262,927 Distributions to shareholders  From net investment income Class A $ (1,281,791) $ (867,561) Class B (22,938) (6,231) Class C (391,055) (271,836) Class I (6) (6) Total distributions to shareholders $ (1,695,790) $ (1,145,634) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 8,658,946 $ 5,174,611 Class B 14,571 91,968 Class C 2,420,066 1,931,075 Class I 1,000 1,000 Net asset value of shares issued to shareholders in payment of distributions declared Class A 987,822 610,432 Class B 13,682 5,696 Class C 256,250 153,009 Cost of shares redeemed Class A (5,562,059) (6,323,417) Class B (116,171) (20,178) Class C (3,081,603) (1,246,341) Net asset value of shares exchanged Class A 146,387 36,661 Class B (146,387) (36,661) Net increase in net assets from Fund share transactions $ 3,592,504 $ 377,855 Net increase in net assets $ 6,004,895 $ 1,495,148 Net Assets At beginning of period $101,309,383 $66,221,017 At end of period $107,314,278 $67,716,165 Accumulated distributions in excess of net investment income included in net assets At end of period $ (73,922) $ (96,729) S e e notes to financ ial statem e nts 37 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Statements of Changes in Net Assets For the Year Ended March 31, 2010 California Massachusetts New Jersey Increase (Decrease) in Net Assets Limited Fund Limited Fund Limited Fund From operations  Net investment income $ 861,849 $ 2,118,637 $ 1,711,958 Net realized gain from investment transactions and financial futures contracts 211,218 121,568 356,778 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 1,309,074 2,882,272 1,936,368 Net increase in net assets from operations $ 2,382,141 $ 5,122,477 $ 4,005,104 Distributions to shareholders  From net investment income Class A $ (829,431) $ (1,771,858) $ (1,656,007) Class B (15,968) (18,265) (19,561) Class C (53,155) (392,962) (52,520) Total distributions to shareholders $ (898,554) $ (2,183,085) $ (1,728,088) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 5,642,152 $10,047,532 $ 9,033,711 Class B 194,488 225,178 265,807 Class C 1,264,574 3,182,147 2,923,165 Net asset value of shares issued to shareholders in payment of distributions declared Class A 469,023 1,223,416 1,046,300 Class B 5,544 13,254 12,852 Class C 26,681 263,067 41,216 Cost of shares redeemed Class A (4,270,925) (8,157,262) (5,514,945) Class B (605,022) (208,712) (34,410) Class C (877,393) (1,872,766) (159,331) Net asset value of shares exchanged Class A 227,825 473,563 233,990 Class B (227,825) (473,563) (233,990) Net increase in net assets from Fund share transactions $ 1,849,122 $ 4,715,854 $ 7,614,365 Net increase in net assets $ 3,332,709 $ 7,655,246 $ 9,891,381 Net Assets At beginning of year $22,697,542 $60,321,830 $42,912,918 At end of year $26,030,251 $67,977,076 $52,804,299 Accumulated distributions in excess of net investment income included in net assets At end of year $ (41,811) $ (11,829) $ (11,907) S e e notes to financ ial statem e nts 38 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Statements of Changes in Net Assets For the Year Ended March 31, 2010 New York Pennsylvania Increase (Decrease) in Net Assets Limited Fund Limited Fund From operations  Net investment income $ 3,319,892 $ 2,071,071 Net realized gain from investment transactions and financial futures contracts 519,955 297,141 Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 5,513,620 1,585,385 Net increase in net assets from operations $ 9,353,467 $ 3,953,597 Distributions to shareholders  From net investment income Class A $ (2,552,877) $ (1,614,013) Class B (53,445) (16,553) Class C (749,675) (480,525) Total distributions to shareholders $ (3,355,997) $ (2,111,091) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 14,188,465 $15,001,981 Class B 703,304 560,965 Class C 7,801,224 5,972,721 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,931,191 1,058,988 Class B 33,552 12,794 Class C 472,740 237,780 Cost of shares redeemed Class A (12,849,051) (6,697,801) Class B (643,583) (88,986) Class C (4,240,680) (2,574,750) Net asset value of shares exchanged Class A 442,153 626,081 Class B (442,153) (626,081) Net increase in net assets from Fund share transactions $ 7,397,162 $13,483,692 Net increase in net assets $ 13,394,632 $15,326,198 Net Assets At beginning of year $ 87,914,751 $50,894,819 At end of year $101,309,383 $66,221,017 Accumulated distributions in excess of net investment income included in net assets At end of year $ (71,714) $ (102,851) S e e notes to financ ial statem e nts 39 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights California Limited Fund  Class A Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.930 $ 9.290 $10.030 $10.410 $10.330 $10.290 Income (Loss) From Operations Net investment income $ 0.174 $ 0.359 $ 0.376 $ 0.381 $ 0.378 $ 0.377 Net realized and unrealized gain (loss) 0.271 0.655 (0.734) (0.380) 0.082 0.036 Total income (loss) from operations $ 0.445 $ 1.014 $ (0.358) $ 0.001 $ 0.460 $ 0.413 Less Distributions From net investment income $ (0.165) $ (0.374) $ (0.382) $ (0.381) $ (0.380) $ (0.373) Total distributions $ (0.165) $ (0.374) $ (0.382) $ (0.381) $ (0.380) $ (0.373) Net asset value  End of period $10.210 $ 9.930 $ 9.290 $10.030 $10.410 $10.330 Total Return 4.59% 11.04% (3.67)% 0.00% 4.52% 4.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $22,564 $23,432 $20,017 $36,615 $35,937 $33,830 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.99% 1.03% 0.94% 0.85% 0.93% 0.86% Expenses after custodian fee reduction 0.99% 1.03% 0.93% 0.82% 0.90% 0.84% Net investment income 3.44% 3.66% 3.87% 3.70% 3.65% 3.64% Portfolio Turnover 9% 22% 7% 55% 32% 28% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Amount is less than 0.01%. (5) Annualized. S e e notes to financ ial statem e nts 40 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights California Limited Fund  Class B Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.900 $ 9.260 $10.000 $10.370 $10.300 $10.260 Income (Loss) From Operations Net investment income $ 0.135 $ 0.294 $ 0.299 $ 0.304 $ 0.303 $ 0.298 Net realized and unrealized gain (loss) 0.272 0.647 (0.733) (0.372) 0.068 0.035 Total income (loss) from operations $ 0.407 $ 0.941 $ (0.434) $ (0.068) $ 0.371 $ 0.333 Less Distributions From net investment income $(0.127) $(0.301) $ (0.306) $ (0.302) $ (0.301) $ (0.293) Total distributions $ (0.127) $(0.301) $ (0.306) $ (0.302) $ (0.301) $ (0.293) Net asset value  End of period $10.180 $ 9.900 $ 9.260 $10.000 $10.370 $10.300 Total Return 4.20% 10.26% (4.42)% (0.68)% 3.64% 3.28% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 233 $ 270 $ 860 $ 607 $ 770 $ 2,687 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.73% 1.78% 1.70% 1.60% 1.68% 1.61% Expenses after custodian fee reduction 1.73% 1.78% 1.68% 1.57% 1.65% 1.59% Net investment income 2.69% 3.04% 3.14% 2.96% 2.94% 2.89% Portfolio Turnover 9% 22% 7% 55% 32% 28% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 41 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights California Limited Fund  Class C Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.600 $ 8.980 $ 9.690 $10.050 $ 9.980 $ 9.950 Income (Loss) From Operations Net investment income $ 0.132 $ 0.276 $ 0.290 $ 0.294 $ 0.280 $ 0.282 Net realized and unrealized gain (loss) 0.271 0.636 (0.703) (0.361) 0.082 0.034 Total income (loss) from operations $ 0.403 $ 0.912 $(0.413) $ (0.067) $ 0.362 $ 0.316 Less Distributions From net investment income $(0.123) $(0.292) $(0.297) $ (0.293) $(0.292) $(0.286) Total distributions $(0.123) $(0.292) $(0.297) $ (0.293) $ (0.292) $(0.286) Net asset value  End of period $ 9.880 $ 9.600 $ 8.980 $ 9.690 $10.050 $ 9.980 Total Return 4.30% 10.25% (4.35)% (0.69)% 3.67% 3.15% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,318 $ 2,328 $ 1,820 $ 1,449 $ 562 $ 22 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.74% 1.78% 1.70% 1.60% 1.68% 1.61% Expenses after custodian fee reduction 1.74% 1.78% 1.68% 1.57% 1.65% 1.59% Net investment income 2.69% 2.91% 3.12% 2.96% 2.78% 2.83% Portfolio Turnover 9% 22% 7% 55% 32% 28% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 42 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Massachusetts Limited Fund  Class A Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $10.040 $ 9.560 $ 9.970 $10.200 $10.110 $10.180 Income (Loss) From Operations Net investment income $ 0.171 $ 0.347 $ 0.360 $ 0.371 $ 0.372 $ 0.367 Net realized and unrealized gain (loss) 0.238 0.490 (0.407) (0.231) 0.092 (0.074) Total income (loss) from operations $ 0.409 $ 0.837 $ (0.047) $ 0.140 $ 0.464 $ 0.293 Less Distributions From net investment income $ (0.169) $ (0.357) $ (0.363) $ (0.370) $ (0.374) $ (0.363) Total distributions $ (0.169) $ (0.357) $ (0.363) $ (0.370) $ (0.374) $ (0.363) Net asset value  End of period $10.280 $10.040 $ 9.560 $ 9.970 $10.200 $10.110 Total Return 4.13% 8.83% (0.50)% 1.39% 4.66% 2.90% Ratios/Supplemental Data Net assets, end of period (000s omitted) $53,250 $52,719 $46,857 $49,514 $45,300 $47,407 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.81% 0.82% 0.85% 0.84% 0.84% 0.82% Expenses after custodian fee reduction 0.81% 0.82% 0.84% 0.83% 0.82% 0.81% Net investment income 3.35% 3.47% 3.69% 3.67% 3.65% 3.59% Portfolio Turnover 1% 11% 16% 14% 14% 7% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 43 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Massachusetts Limited Fund  Class B Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $10.030 $ 9.560 $ 9.960 $10.200 $10.110 $10.170 Income (Loss) From Operations Net investment income $ 0.133 $ 0.275 $ 0.288 $ 0.297 $ 0.295 $ 0.289 Net realized and unrealized gain (loss) 0.238 0.479 (0.399) (0.244) 0.092 (0.066) Total income (loss) from operations $ 0.371 $ 0.754 $(0.111) $ 0.053 $ 0.387 $ 0.223 Less Distributions From net investment income $ (0.131) $(0.284) $(0.289) $ (0.293) $ (0.297) $ (0.283) Total distributions $ (0.131) $ (0.284) $(0.289) $ (0.293) $ (0.297) $ (0.283) Net asset value  End of period $10.270 $10.030 $ 9.560 $ 9.960 $10.200 $10.110 Total Return 3.74% 7.94% (1.15)% 0.52% 3.87% 2.20% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 311 $ 451 $ 854 $ 1,628 $ 3,648 $ 7,234 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.56% 1.57% 1.60% 1.60% 1.59% 1.57% Expenses after custodian fee reduction 1.56% 1.57% 1.59% 1.58% 1.57% 1.56% Net investment income 2.61% 2.76% 2.94% 2.94% 2.91% 2.83% Portfolio Turnover 1% 11% 16% 14% 14% 7% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 44 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Massachusetts Limited Fund  Class C Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.620 $ 9.160 $ 9.550 $ 9.770 $ 9.690 $ 9.740 Income (Loss) From Operations Net investment income $ 0.127 $ 0.260 $ 0.274 $ 0.284 $ 0.284 $ 0.278 Net realized and unrealized gain (loss) 0.228 0.472 (0.387) (0.223) 0.081 (0.057) Total income (loss) from operations $ 0.355 $ 0.732 $ (0.113) $ 0.061 $ 0.365 $ 0.221 Less Distributions From net investment income $ (0.125) $ (0.272) $ (0.277) $ (0.281) $ (0.285) $ (0.271) Total distributions $ (0.125) $ (0.272) $ (0.277) $ (0.281) $ (0.285) $ (0.271) Net asset value  End of period $ 9.850 $ 9.620 $ 9.160 $ 9.550 $ 9.770 $ 9.690 Total Return 3.73% 8.05% (1.22)% 0.63% 3.81% 2.28% Ratios/Supplemental Data Net assets, end of period (000s omitted) $16,082 $14,807 $12,611 $12,995 $14,139 $19,901 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.56% 1.57% 1.60% 1.60% 1.59% 1.57% Expenses after custodian fee reduction 1.56% 1.57% 1.59% 1.58% 1.57% 1.56% Net investment income 2.59% 2.71% 2.93% 2.93% 2.91% 2.84% Portfolio Turnover 1% 11% 16% 14% 14% 7% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 45 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Massachusetts Limited Fund  Class I Period Ended September 30, 2010 (Unaudited) Net asset value  Beginning of period $10.210 Income (Loss) From Operations Net investment income $ 0.058 Net realized and unrealized gain 0.070 Total income from operations $ 0.128 Less Distributions From net investment income $ (0.058) Total distributions $ (0.058) Net asset value  End of period $10.280 Total Return 1.10% Ratios/Supplemental Data Net assets, end of period (000s omitted) $1 Ratios (as a percentage of average daily net assets): Expenses 0.67% Net investment income 3.50% Portfolio Turnover 1% (1) For the period from the commencement of operations on August 3, 2010 to September 30, 2010. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Excludes the effect of custody fee credits, if any, of less than 0.005%. (6) Annualized. (7) For the six months ended September 30, 2010. S e e notes to financ ial statem e nts 46 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New Jersey Limited Fund  Class A Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.990 $ 9.490 $ 9.900 $10.210 $10.110 $10.100 Income (Loss) From Operations Net investment income $ 0.172 $ 0.347 $ 0.363 $ 0.372 $ 0.392 $ 0.371 Net realized and unrealized gain (loss) 0.219 0.504 (0.401) (0.298) 0.083 0.001 Total income (loss) from operations $ 0.391 $ 0.851 $ (0.038) $ 0.074 $ 0.475 $ 0.372 Less Distributions From net investment income $ (0.171) $ (0.351) $ (0.372) $ (0.384) $ (0.375) $ (0.362) Total distributions $ (0.171) $ (0.351) $ (0.372) $ (0.384) $ (0.375) $ (0.362) Net asset value  End of period $10.210 $ 9.990 $ 9.490 $ 9.900 $10.210 $10.110 Total Return 3.96% 9.05% (0.39)% 0.74% 4.76% 3.74% Ratios/Supplemental Data Net assets, end of period (000s omitted) $46,546 $48,745 $41,746 $42,612 $37,031 $37,080 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.85% 0.85% 0.89% 0.91% 0.91% 0.88% Interest and fee expense    0.02%   Total expenses before custodian fee reduction 0.85% 0.85% 0.89% 0.93% 0.91% 0.88% Expenses after custodian fee reduction excluding interest and fees 0.85% 0.85% 0.87% 0.88% 0.90% 0.87% Net investment income 3.40% 3.49% 3.76% 3.69% 3.85% 3.66% Portfolio Turnover 0% 6% 23% 12% 18% 25% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. (6) Amount is less than 0.5%. S e e notes to financ ial statem e nts 47 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New Jersey Limited Fund  Class B Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.990 $ 9.500 $ 9.900 $10.210 $10.100 $10.100 Income (Loss) From Operations Net investment income $ 0.133 $ 0.272 $ 0.291 $ 0.302 $ 0.316 $ 0.294 Net realized and unrealized gain (loss) 0.230 0.496 (0.393) (0.305) 0.093 (0.009) Total income (loss) from operations $ 0.363 $ 0.768 $(0.102) $ (0.003) $ 0.409 $ 0.285 Less Distributions From net investment income $(0.133) $(0.278) $(0.298) $ (0.307) $ (0.299) $ (0.285) Total distributions $ (0.133) $(0.278) $(0.298) $ (0.307) $ (0.299) $ (0.285) Net asset value  End of period $10.220 $ 9.990 $ 9.500 $ 9.900 $10.210 $10.100 Total Return 3.67% 8.15% (1.05)% (0.03)% 4.09% 2.85% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 511 $ 694 $ 648 $ 801 $ 2,875 $ 5,992 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.60% 1.60% 1.64% 1.66% 1.66% 1.63% Interest and fee expense    0.02%   Total expenses before custodian fee reduction 1.60% 1.60% 1.64% 1.68% 1.66% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.60% 1.60% 1.62% 1.64% 1.65% 1.62% Net investment income 2.63% 2.74% 3.01% 2.99% 3.11% 2.91% Portfolio Turnover 0% 6% 23% 12% 18% 25% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. (6) Amount is less than 0.5%. S e e notes to financ ial statem e nts 48 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New Jersey Limited Fund  Class C Six Months Ended September 30, 2010 Year Ended March 31, Period Ended (Unaudited) 2010 2009 2008 March 31, 2007 Net asset value  Beginning of period $ 9.980 $ 9.490 $ 9.910 $10.210 $10.110 Income (Loss) From Operations Net investment income $ 0.134 $ 0.270 $ 0.291 $ 0.289 $ 0.210 Net realized and unrealized gain (loss) 0.229 0.498 (0.412) (0.282) 0.089 Total income (loss) from operations $ 0.363 $ 0.768 $(0.121) $ 0.007 $ 0.299 Less Distributions From net investment income $(0.133) $(0.278) $(0.299) $ (0.307) $ (0.199) Total distributions $ (0.133) $(0.278) $(0.299) $ (0.307) $ (0.199) Net asset value  End of period $10.210 $ 9.980 $ 9.490 $ 9.910 $10.210 Total Return 3.67% 8.15% (1.24)% 0.08% 2.84% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,471 $ 3,365 $ 519 $ 144 $ 1 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.60% 1.59% 1.64% 1.64% 1.63% Interest and fee expense    0.02%  Total expenses before custodian fee reduction 1.60% 1.59% 1.64% 1.66% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.60% 1.59% 1.62% 1.61% 1.62% Net investment income 2.64% 2.70% 3.03% 2.87% 3.09% Portfolio Turnover 0% 6% 23% 12% 18% (1) For the period from the commencement of offering of Class C shares, August 1, 2006, to March 31, 2007. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. (7) For the year ended March 31, 2007. (8) Amount is less than 0.5%. S e e notes to financ ial statem e nts 49 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New Jersey Limited Fund  Class I Period Ended September 30, 2010 (Unaudited) Net asset value  Beginning of period $10.130 Income (Loss) From Operations Net investment income $ 0.057 Net realized and unrealized gain 0.080 Total income from operations $ 0.137 Less Distributions From net investment income $ (0.057) Total distributions $ (0.057) Net asset value  End of period $10.210 Total Return 1.21% Ratios/Supplemental Data Net assets, end of period (000s omitted) $1 Ratios (as a percentage of average daily net assets): Expenses 0.71% Net investment income 3.44% Portfolio Turnover 0% (1) For the period from the commencement of operations on August 3, 2010 to September 30, 2010. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Excludes the effect of custody fee credits, if any, of less than 0.005%. (6) Annualized. (7) For the six months ended September 30, 2010. (8) Amount is less than 0.5%. S e e notes to financ ial statem e nts 50 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New York Limited Fund  Class A Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $10.190 $ 9.550 $10.200 $10.600 $10.480 $10.540 Income (Loss) From Operations Net investment income $ 0.178 $ 0.368 $ 0.387 $ 0.402 $ 0.395 $ 0.388 Net realized and unrealized gain (loss) 0.231 0.644 (0.642) (0.405) 0.118 (0.059) Total income (loss) from operations $ 0.409 $ 1.012 $ (0.255) $ (0.003) $ 0.513 $ 0.329 Less Distributions From net investment income $ (0.179) $ (0.372) $ (0.395) $ (0.397) $ (0.393) $ (0.389) Total distributions $ (0.179) $ (0.372) $ (0.395) $ (0.397) $ (0.393) $ (0.389) Net asset value  End of period $10.420 $10.190 $ 9.550 $10.200 $10.600 $10.480 Total Return 4.06% 10.72% (2.56)% (0.03)% 4.97% 3.15% Ratios/Supplemental Data Net assets, end of period (000s omitted) $77,180 $71,238 $63,159 $71,401 $72,201 $59,546 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.78% 0.81% 0.80% 0.82% 0.82% 0.82% Interest and fee expense    0.01% 0.02%  Total expenses before custodian fee reduction 0.78% 0.81% 0.80% 0.83% 0.84% 0.82% Expenses after custodian fee reduction excluding interest and fees 0.78% 0.81% 0.79% 0.81% 0.81% 0.81% Net investment income 3.45% 3.66% 3.92% 3.85% 3.73% 3.67% Portfolio Turnover 2% 6% 22% 14% 22% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 51 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New York Limited Fund  Class B Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $10.180 $ 9.540 $10.190 $10.590 $10.470 $10.530 Income (Loss) From Operations Net investment income $ 0.140 $ 0.293 $ 0.312 $ 0.324 $ 0.317 $ 0.308 Net realized and unrealized gain (loss) 0.240 0.644 (0.643) (0.406) 0.117 (0.061) Total income (loss) from operations $ 0.380 $ 0.937 $ (0.331) $ (0.082) $ 0.434 $ 0.247 Less Distributions From net investment income $ (0.140) $(0.297) $ (0.319) $ (0.318) $ (0.314) $ (0.307) Total distributions $ (0.140) $ (0.297) $ (0.319) $ (0.318) $ (0.314) $ (0.307) Net asset value  End of period $10.420 $10.180 $ 9.540 $10.190 $10.590 $10.470 Total Return 3.77% 9.92% (3.31)% (0.79)% 4.19% 2.36% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,551 $ 1,746 $ 1,976 $ 2,017 $ 4,457 $ 8,978 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.56% 1.55% 1.57% 1.56% 1.57% Interest and fee expense    0.01% 0.02%  Total expenses before custodian fee reduction 1.53% 1.56% 1.55% 1.58% 1.58% 1.57% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.56% 1.54% 1.56% 1.57% 1.56% Net investment income 2.71% 2.92% 3.17% 3.10% 3.00% 2.92% Portfolio Turnover 2% 6% 22% 14% 22% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 52 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New York Limited Fund  Class C Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.690 $ 9.080 $ 9.690 $10.070 $ 9.960 $10.020 Income (Loss) From Operations Net investment income $ 0.133 $ 0.278 $ 0.297 $ 0.308 $ 0.301 $ 0.294 Net realized and unrealized gain (loss) 0.220 0.615 (0.603) (0.385) 0.107 (0.062) Total income (loss) from operations $ 0.353 $ 0.893 $ (0.306) $ (0.077) $ 0.408 $ 0.232 Less Distributions From net investment income $ (0.133) $ (0.283) $ (0.304) $ (0.303) $ (0.298) $ (0.292) Total distributions $ (0.133) $ (0.283) $ (0.304) $ (0.303) $ (0.298) $ (0.292) Net asset value  End of period $ 9.910 $ 9.690 $ 9.080 $ 9.690 $10.070 $ 9.960 Total Return 3.68% 9.92% (3.22)% (0.78)% 4.14% 2.32% Ratios/Supplemental Data Net assets, end of period (000s omitted) $28,582 $28,326 $22,780 $23,844 $22,155 $26,477 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.56% 1.55% 1.57% 1.56% 1.57% Interest and fee expense    0.01% 0.02%  Total expenses before custodian fee reduction 1.53% 1.56% 1.55% 1.58% 1.58% 1.57% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.56% 1.55% 1.56% 1.57% 1.56% Net investment income 2.70% 2.90% 3.17% 3.10% 3.00% 2.92% Portfolio Turnover 2% 6% 22% 14% 22% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions. S e e notes to financ ial statem e nts 53 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights New York Limited Fund  Class I Period Ended September 30, 2010 (Unaudited) Net asset value  Beginning of period $10.330 Income (Loss) From Operations Net investment income $ 0.059 Net realized and unrealized gain 0.090 Total income from operations $ 0.149 Less Distributions From net investment income $ (0.059) Total distributions $ (0.059) Net asset value  End of period $10.420 Total Return 1.30% Ratios/Supplemental Data Net assets, end of period (000s omitted) $1 Ratios (as a percentage of average daily net assets): Expenses 0.64% Net investment income 3.51% Portfolio Turnover 2% (1) For the period from the commencement of operations on August 3, 2010 to September 30, 2010. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Excludes the effect of custody fee credits, if any, of less than 0.005%. (6) Annualized. (7) For the six months ended September 30, 2010. S e e notes to financ ial statem e nts 54 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Pennsylvania Limited Fund  Class A Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $10.060 $ 9.720 $10.030 $10.360 $10.270 $10.280 Income (Loss) From Operations Net investment income $ 0.187 $ 0.372 $ 0.393 $ 0.393 $ 0.396 $ 0.394 Net realized and unrealized gain (loss) 0.170 0.348 (0.313) (0.327) 0.087 (0.004) Total income from operations $ 0.357 $ 0.720 $ 0.080 $ 0.066 $ 0.483 $ 0.390 Less Distributions From net investment income $ (0.187) $ (0.380) $ (0.390) $ (0.396) $ (0.393) $ (0.400) Total distributions $ (0.187) $ (0.380) $ (0.390) $ (0.396) $ (0.393) $ (0.400) Net asset value  End of period $10.230 $10.060 $ 9.720 $10.030 $10.360 $10.270 Total Return 3.59% 7.49% 0.83% 0.64% 4.78% 3.84% Ratios/Supplemental Data Net assets, end of period (000s omitted) $48,078 $47,779 $36,461 $39,272 $33,998 $34,592 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 0.83% 0.84% 0.87% 0.88% 0.88% 0.87% Expenses after custodian fee reduction 0.83% 0.84% 0.86% 0.85% 0.86% 0.85% Net investment income 3.68% 3.71% 4.00% 3.84% 3.83% 3.82% Portfolio Turnover 1% 6% 19% 12% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 55 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Pennsylvania Limited Fund  Class B Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $10.060 $ 9.720 $10.030 $10.360 $10.270 $10.280 Income (Loss) From Operations Net investment income $ 0.150 $ 0.300 $ 0.319 $ 0.318 $ 0.319 $ 0.317 Net realized and unrealized gain (loss) 0.168 0.346 (0.314) (0.329) 0.087 (0.005) Total income (loss) from operations $ 0.318 $ 0.646 $ 0.005 $ (0.011) $ 0.406 $ 0.312 Less Distributions From net investment income $ (0.148) $(0.306) $ (0.315) $ (0.319) $ (0.316) $ (0.322) Total distributions $ (0.148) $ (0.306) $ (0.315) $ (0.319) $ (0.316) $ (0.322) Net asset value  End of period $10.230 $10.060 $ 9.720 $10.030 $10.360 $10.270 Total Return 3.20% 6.70% 0.06% (0.11)% 4.01% 3.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 476 $ 428 $ 550 $ 1,159 $ 3,714 $ 6,962 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.57% 1.59% 1.62% 1.63% 1.63% 1.62% Expenses after custodian fee reduction 1.57% 1.59% 1.61% 1.60% 1.61% 1.60% Net investment income 2.94% 3.00% 3.25% 3.10% 3.08% 3.07% Portfolio Turnover 1% 6% 19% 12% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 56 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Pennsylvania Limited Fund  Class C Six Months Ended September 30, 2010 Year Ended March 31, (Unaudited) 2010 2009 2008 2007 2006 Net asset value  Beginning of period $ 9.540 $ 9.210 $ 9.510 $ 9.820 $ 9.740 $ 9.750 Income (Loss) From Operations Net investment income $ 0.142 $ 0.282 $ 0.303 $ 0.301 $ 0.302 $ 0.300 Net realized and unrealized gain (loss) 0.159 0.337 (0.304) (0.308) 0.078 (0.006) Total income (loss) from operations $ 0.301 $ 0.619 $ (0.001) $ (0.007) $ 0.380 $ 0.294 Less Distributions From net investment income $ (0.141) $ (0.289) $ (0.299) $ (0.303) $ (0.300) $ (0.304) Total distributions $ (0.141) $ (0.289) $ (0.299) $ (0.303) $ (0.300) $ (0.304) Net asset value  End of period $ 9.700 $ 9.540 $ 9.210 $ 9.510 $ 9.820 $ 9.740 Total Return 3.19% 6.78% (0.01)% (0.08)% 3.95% 3.05% Ratios/Supplemental Data Net assets, end of period (000s omitted) $19,161 $18,014 $13,884 $13,427 $14,209 $15,894 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.58% 1.59% 1.62% 1.63% 1.63% 1.62% Expenses after custodian fee reduction 1.58% 1.59% 1.61% 1.60% 1.61% 1.60% Net investment income 2.93% 2.96% 3.25% 3.10% 3.08% 3.07% Portfolio Turnover 1% 6% 19% 12% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. S e e notes to financ ial statem e nts 57 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 FINANCIAL STATEMENTS CON T  D Financial Highlights Pennsylvania Limited Fund  Class I Period Ended September 30, 2010 (Unaudited) Net asset value  Beginning of period $10.160 Income (Loss) From Operations Net investment income $ 0.060 Net realized and unrealized gain 0.070 Total income from operations $ 0.130 Less Distributions From net investment income $ (0.060) Total distributions $ (0.060) Net asset value  End of period $10.230 Total Return 1.13% Ratios/Supplemental Data Net assets, end of period (000s omitted) $1 Ratios (as a percentage of average daily net assets): Expenses 0.68% Net investment income 3.65% Portfolio Turnover 1% (1) For the period from the commencement of operations on August 3, 2010 to September 30, 2010. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Excludes the effect of custody fee credits, if any, of less than 0.005%. (6) Annualized. (7) For the six months ended September 30, 2010. S e e notes to financ ial statem e nts 58 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) 1 Significant Accounting Policies Eaton Vance Investment Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. As of September 30, 2010, the Trust consisted of seven funds, five of which, each non-diversified, are included in these financial statements. They include Eaton Vance California Limited Maturity Municipal Income Fund (California Limited Fund), Eaton Vance Massachusetts Limited Maturity Municipal Income Fund (Massachusetts Limited Fund), Eaton Vance New Jersey Limited Maturity Municipal Income Fund (New Jersey Limited Fund), Eaton Vance New York Limited Maturity Municipal Income Fund (New York Limited Fund) and Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund (Pennsylvania Limited Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide a high level of current income exempt from regular federal income tax and from particular state or local income or other taxes, as applicable. The Funds also seek to provide limited principal fluctuation. The Funds offer four classes of shares except for the California Limited Fund, which offers three classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund held for the longer of (i) four years or (ii) the time at which the contingent deferred sales charge applicable to such shares expires will automatically convert to Class A shares as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Debt obligations (including short-term obligations with a remaining maturity of more than sixty days) are generally valued on the basis of valuations provided by third party pricing services, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/ dealer quotations, prices or yields of securities with similar characteristics, benchmark curves or information pertaining to the issuer, as well as industry and economic events. The pricing services may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Short-term obligations purchased with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap quotations provided by electronic data services or by broker/dealers. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which 59 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At September 30, 2010, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date California Limited $ 46,725 March 31, 2011 13,351 March 31, 2012 384,970 March 31, 2013 176,040 March 31, 2015 146,189 March 31, 2016 461,024 March 31, 2017 1,038,422 March 31, 2018 Massachusetts Limited $ 398,029 March 31, 2011 393,962 March 31, 2012 1,336,686 March 31, 2013 25,938 March 31, 2014 103,860 March 31, 2016 1,158,951 March 31, 2017 869,381 March 31, 2018 New Jersey Limited $ 129,576 March 31, 2011 298,472 March 31, 2012 728,451 March 31, 2013 126,854 March 31, 2017 771,617 March 31, 2018 New York Limited $ 144,635 March 31, 2011 483,774 March 31, 2012 1,522,094 March 31, 2013 97,867 March 31, 2015 394,181 March 31, 2016 718,716 March 31, 2017 2,585,819 March 31, 2018 Pennsylvania Limited $ 400,339 March 31, 2011 154,413 March 31, 2012 954,523 March 31, 2013 29,139 March 31, 2015 107,086 March 31, 2016 310,885 March 31, 2017 975,763 March 31, 2018 Additionally, at March 31, 2010, the Massachusetts Limited Fund, New Jersey Limited Fund and New York Limited Fund had net capital losses of $18,637, $4,298 and $24,509, respectively, attributable to security transactions incurred after October 31, 2009. These net capital losses are treated as arising on the first day of the Funds taxable year ending March 31, 2011. As of September 30, 2010, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust (such as the Trust) could be deemed to have personal liability for the obligations of the 60 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange substituted as the counterparty, guaranteeing counterparty performance. J When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. K Interim Financial Statements  The interim financial statements relating to September 30, 2010 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting only of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) and is payable monthly. The annual asset rate and daily income rate are 0.30% and 3.00%, respectively, on average daily net assets of up to $500 million and at reduced rates on daily net assets of $500 million or more. For the six months ended September 30, 2010, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate California Limited $ 57,847 0.43% Massachusetts Limited 146,406 0.42 New Jersey Limited 108,085 0.43 New York Limited 223,021 0.43 Pennsylvania Limited 143,808 0.43 61 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the six months ended September 30, 2010 were as follows: EVMs EVDs Sub-Transfer Class A Fund Agent Fees Sales Charges California Limited $ 221 $1,372 Massachusetts Limited 734 3,025 New Jersey Limited 520 2,500 New York Limited 1,049 2,378 Pennsylvania Limited 793 5,606 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended September 30, 2010, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the six months ended September 30, 2010 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees California Limited $18,190 Massachusetts Limited 40,077 New Jersey Limited 35,020 New York Limited 55,682 Pennsylvania Limited 35,501 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 3% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the six months ended September 30, 2010, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% (annualized) of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees California Limited $ 956 $ 8,854 Massachusetts Limited 1,361 58,253 New Jersey Limited 2,326 13,128 New York Limited 6,355 108,335 Pennsylvania Limited 1,599 69,891 At September 30, 2010, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C California Limited $576,000 $ 191,000 Massachusetts Limited 598,000 5,405,000 New Jersey Limited 601,000 203,000 New York Limited 906,000 6,916,000 Pennsylvania Limited 405,000 6,762,000 62 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the six months ended September 30, 2010 amounted to the following: Class B Class C Fund Service Fees Service Fees California Limited $ 191 $ 1,771 Massachusetts Limited 273 11,649 New Jersey Limited 465 2,626 New York Limited 1,271 21,667 Pennsylvania Limited 320 13,977 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within four years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 3% in the case of redemptions in the first year after purchase, declining half a percentage point in the second and third year and one percentage point in the fourth year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the six months ended September 30, 2010, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C California Limited $  $ 50 $ 400 Massachusetts Limited 200 400 1,000 New Jersey Limited  2,000  New York Limited  1,000 1,000 Pennsylvania Limited  100 1,000 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the six months ended September 30, 2010 were as follows: Fund Purchases Sales California Limited $2,384,385 $3,813,583 Massachusetts Limited 548,265 2,583,375 New Jersey Limited 220,000 3,696,391 New York Limited 5,930,876 2,219,170 Pennsylvania Limited 500,000 2,485,000 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: California Limited Fund Six Months Ended September 30, 2010 Year Ended Class A (Unaudited) March 31, 2010 Sales 232,139 573,248 Issued to shareholders electing to receive payments of distributions in Fund shares 22,852 47,960 Redemptions (408,212) (437,727) Exchange from Class B shares 1,310 23,271 Net increase (decrease) (151,911) 206,752 Six Months Ended September 30, 2010 Year Ended Class B (Unaudited) March 31, 2010 Sales 3,395 20,149 Issued to shareholders electing to receive payments of distributions in Fund shares 127 570 Redemptions (6,670) (62,888) Exchange to Class A shares (1,313) (23,337) Net decrease (4,461) (65,506) 63 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD California Limited Fund (continued) Six Months Ended September 30, 2010 Year Ended Class C (Unaudited) March 31, 2010 Sales 23,831 133,085 Issued to shareholders electing to receive payments of distributions in Fund shares 1,441 2,816 Redemptions (33,178) (95,956) Net increase (decrease) (7,906) 39,945 Massachusetts Limited Fund Six Months Ended September 30, 2010 Year Ended Class A (Unaudited) March 31, 2010 Sales 319,235 999,405 Issued to shareholders electing to receive payments of distributions in Fund shares 61,430 122,445 Redemptions (466,451) (819,299) Exchange from Class B shares 14,497 47,364 Net increase (decrease) (71,289) 349,915 Six Months Ended September 30, 2010 Year Ended Class B (Unaudited) March 31, 2010 Sales 2,773 22,476 Issued to shareholders electing to receive payments of distributions in Fund shares 463 1,331 Redemptions (3,471) (20,807) Exchange to Class A shares (14,501) (47,392) Net decrease (14,736) (44,392) Six Months Ended September 30, 2010 Year Ended Class C (Unaudited) March 31, 2010 Sales 137,374 330,825 Issued to shareholders electing to receive payments of distributions in Fund shares 13,733 27,469 Redemptions (57,729) (195,341) Net increase 93,378 162,953 Massachusetts Limited Fund (continued) Period Ended September 30, 2010 Class I (Unaudited) Sales 98 Net increase 98 New Jersey Limited Fund Six Months Ended September 30, 2010 Year Ended Class A (Unaudited) March 31, 2010 Sales 417,934 909,394 Issued to shareholders electing to receive payments of distributions in Fund shares 52,640 105,345 Redemptions (820,956) (553,338) Exchange from Class B shares 26,543 23,418 Net increase (decrease) (323,839) 484,819 Six Months Ended September 30, 2010 Year Ended Class B (Unaudited) March 31, 2010 Sales 19,333 26,889 Issued to shareholders electing to receive payments of distributions in Fund shares 592 1,295 Redemptions (12,872) (3,505) Exchange to Class A shares (26,532) (23,412) Net increase (decrease) (19,479) 1,267 Six Months Ended September 30, 2010 Year Ended Class C (Unaudited) March 31, 2010 Sales 52,505 294,181 Issued to shareholders electing to receive payments of distributions in Fund shares 3,800 4,130 Redemptions (53,416) (15,958) Net increase 2,889 282,353 Period Ended September 30, 2010 Class I (Unaudited) Sales 99 Net increase 99 64 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD New York Limited Fund Six Months Ended September 30, 2010 Year Ended Class A (Unaudited) March 31, 2010 Sales 841,825 1,408,361 Issued to shareholders electing to receive payments of distributions in Fund shares 95,958 192,066 Redemptions (541,012) (1,267,850) Exchange from Class B shares 14,149 44,349 Net increase 410,920 376,926 Six Months Ended September 30, 2010 Year Ended Class B (Unaudited) March 31, 2010 Sales 1,423 69,454 Issued to shareholders electing to receive payments of distributions in Fund shares 1,331 3,345 Redemptions (11,235) (64,026) Exchange to Class A shares (14,160) (44,372) Net decrease (22,641) (35,599) Six Months Ended September 30, 2010 Year Ended Class C (Unaudited) March 31, 2010 Sales 247,720 810,949 Issued to shareholders electing to receive payments of distributions in Fund shares 26,186 49,421 Redemptions (314,500) (445,447) Net increase (decrease) (40,594) 414,923 Period Ended September 30, 2010 Class I (Unaudited) Sales 97 Net increase 97 Pennsylvania Limited Fund Six Months Ended September 30, 2010 Year Ended Class A (Unaudited) March 31, 2010 Sales 510,009 1,493,917 Issued to shareholders electing to receive payments of distributions in Fund shares 60,231 105,591 Redemptions (623,509) (666,581) Exchange from Class B shares 3,603 62,511 Net increase (decrease) (49,666) 995,438 Pennsylvania Limited Fund (continued) Six Months Ended September 30, 2010 Year Ended Class B (Unaudited) March 31, 2010 Sales 8,992 56,118 Issued to shareholders electing to receive payments of distributions in Fund shares 562 1,276 Redemptions (1,986) (8,929) Exchange to Class A shares (3,603) (62,497) Net increase (decrease) 3,965 (14,032) Six Months Ended September 30, 2010 Year Ended Class C (Unaudited) March 31, 2010 Sales 200,635 626,823 Issued to shareholders electing to receive payments of distributions in Fund shares 15,915 24,994 Redemptions (129,737) (270,929) Net increase 86,813 380,888 Period Ended September 30, 2010 Class I (Unaudited) Sales 98 Net increase 98 (1) Class I of Massachusetts Limited Fund, New Jersey Limited Fund, New York Limited Fund and Pennsylvania Limited Fund commenced operations on August 3, 2010. 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at September 30, 2010, as determined on a federal income tax basis, were as follows: California Limited Fund Aggregate cost $23,598,473 Gross unrealized appreciation $ 1,522,382 Gross unrealized depreciation (62,394) Net unrealized appreciation $ 1,459,988 Massachusetts Limited Fund Aggregate cost $62,151,086 Gross unrealized appreciation $ 5,880,510 Gross unrealized depreciation (59,794) Net unrealized appreciation $ 5,820,716 65 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD New Jersey Limited Fund Aggregate cost $44,941,002 Gross unrealized appreciation $ 4,165,926 Gross unrealized depreciation (24,507) Net unrealized appreciation $ 4,141,419 New York Limited Fund Aggregate cost $98,362,719 Gross unrealized appreciation $ 7,579,399 Gross unrealized depreciation (410,446) Net unrealized appreciation $ 7,168,953 Pennsylvania Limited Fund Aggregate cost $60,244,286 Gross unrealized appreciation $ 4,669,867 Gross unrealized depreciation (392,977) Net unrealized appreciation $ 4,276,890 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. The Funds did not have any significant borrowings or allocated fees during the six months ended September 30, 2010. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at September 30, 2010 is as follows: Futures Contracts Net Unrealized Expiration Aggregate Appreciation Fund Date Contracts Position Cost Value (Depreciation) California 12/10 18 Limited U.S. 10-Year Treasury Note Short $(2,247,125) $(2,268,844) $(21,719) Massachusetts 12/10 27 Limited U.S. 10-Year Treasury Note Short $(3,370,687) $(3,403,266) $(32,579) 12/10 13 U.S. 30-Year Treasury Bond Short (1,712,869) (1,738,343) (25,474) New Jersey 12/10 70 Limited U.S. 10-Year Treasury Note Short $(8,738,818) $(8,823,282) $(84,464) New York 12/10 63 Limited U.S. 10-Year Treasury Note Short $(7,864,936) $(7,940,954) $(76,018) 12/10 17 U.S. 30-Year Treasury Bond Short (2,241,871) (2,273,218) (31,347) Pennsylvania 12/10 40 Limited U.S. 10-Year Treasury Note Short $(4,993,609) $(5,041,875) $(48,266) 12/10 30 U.S. 30-Year Treasury Bond Short (4,016,379) (4,011,562) 4,817 At September 30, 2010, the Funds had sufficient cash and/or securities to cover commitments under these contracts. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed-rate bonds, the value of these bonds may decrease if interest rates rise. The Funds purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The fair value of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at September 30, 2010 was as follows: Fair Value Asset Derivative Liability Derivative California Limited Fund Futures Contracts $  $ (21,719) Total $  $ (21,719) 66 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD Fair Value Asset Derivative Liability Derivative Massachusetts Limited Fund Futures Contracts $  $ (58,053) Total $  $ (58,053) New Jersey Limited Fund Futures Contracts $  $ (84,464) Total $  $ (84,464) New York Limited Fund Futures Contracts $  $(107,365) Total $  $(107,365) Pennsylvania Limited Fund Futures Contracts $4,817 $ (48,266) Total $4,817 $ (48,266) (1) Amount represents cumulative unrealized appreciation (depreciation) on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended September 30, 2010 was as follows: Change in Unrealized Realized Gain Appreciation (Loss) on (Depreciation) on Derivatives Derivatives Recognized in Recognized in Fund Income Income California Limited $ (273,893) $(18,249) Massachusetts Limited (765,332) (45,211) New Jersey Limited (748,011) (51,406) New York Limited (1,394,968) (71,403) Pennsylvania Limited (889,929) (32,840) (1) Statement of Operations location: Net realized gain (loss)  Financial futures contracts. (2) Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts. The average notional amounts of futures contracts outstanding during the six months ended September 30, 2010, which are indicative of the volume of this derivative type, were approximately as follows: Average Notional Amount Fund Futures Contracts California Limited $ 2,186,000 Massachusetts Limited 5,186,000 New Jersey Limited 7,000,000 New York Limited 10,271,000 Pennsylvania Limited 6,986,000 11 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At September 30, 2010, the inputs used in valuing the Funds investments, which are carried at value, were as follows: California Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $25,058,461 $  $25,058,461 Total Investments $  $25,058,461 $  $25,058,461 Liability Description Futures Contracts $(21,719) $  $  $ (21,719) Total $(21,719) $  $  $ (21,719) 67 Eaton Vance Limited Maturity Municipal Income Funds as of September 30, 2010 NOTES TO FINANCIAL STATEMENTS (Unaudited) CONTD Massachusetts Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $67,971,802 $  $67,971,802 Total Investments $  $67,971,802 $  $67,971,802 Liability Description Futures Contracts $(58,053) $  $  $ (58,053) Total $(58,053) $  $  $ (58,053) New Jersey Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $49,082,421 $  $49,082,421 Total Investments $  $49,082,421 $  $49,082,421 Liability Description Futures Contracts $(84,464) $  $  $ (84,464) Total $(84,464) $  $  $ (84,464) New York Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $105,531,672 $  $105,531,672 Total Investments $  $105,531,672 $  $105,531,672 Liability Description Futures Contracts $(107,365) $  $  $ (107,365) Total $(107,365) $  $  $ (107,365) Pennsylvania Limited Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $64,521,176 $  $64,521,176 Total Investments $  $64,521,176 $  $64,521,176 Futures Contracts $ 4,817 $  $  $ 4,817 Total $ 4,817 $64,521,176 $  $64,525,993 Liability Description Futures Contracts $(48,266) $  $  $ (48,266) Total $(48,266) $  $  $ (48,266) The Funds held no investments or other financial instruments as of March 31, 2010 whose fair value was determined using Level 3 inputs. 12 Plan of Reorganization In June 2010, the Trustees of California Limited Fund approved an Agreement and Plan of Reorganization whereby Eaton Vance National Limited Maturity Municipal Income Fund (National Limited Fund) would acquire substantially all the assets and assume substantially all the liabilities of California Limited Fund in exchange for shares of National Limited Fund. The proposed reorganization was approved by the shareholders of California Limited Fund on October 15, 2010 and completed on November 5, 2010. 68 Eaton Vance Limited Maturity Municipal Income Funds BOA RD OF T RUSTEES CONTRACT A PPRO VAL Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 26, 2010, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board, which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held between February and April 2010. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund (including yield where relevant) to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of similarly managed funds and appropriate indices; For each fund, comparative information concerning the fees charged and the services provided by each adviser in managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing such fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers policies and procedures relating to proxy voting, the handling of corporate actions and class actions; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; A description of Eaton Vance Managements procedures for overseeing third party advisers and sub-advisers; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 69 Eaton Vance Limited Maturity Municipal Income Funds BOA RD OF T RUSTEES CONTRACT A PPRO VAL CO N T  D In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2010, with respect to one or more Funds, the Board met ten times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met nine, thirteen, three, eight and fifteen times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective including, where relevant, the use of derivative instruments, as well as trading policies and procedures and risk management techniques . For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance California Limited Maturity Municipal Income Fund (formerly Eaton Vance California Limited Maturity Municipals Fund) Eaton Vance Massachusetts Limited Maturity Municipal Income Fund (formerly Eaton Vance Massachusetts Limited Maturity Municipals Fund) Eaton Vance New Jersey Limited Maturity Municipal Income Fund (formerly Eaton Vance New Jersey Limited Maturity Municipals Fund) Eaton Vance New York Limited Maturity Municipal Income Fund (formerly Eaton Vance New York Limited Maturity Municipals Fund) Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund (formerly Eaton Vance Pennsylvania Limited Maturity Municipals Fund) (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. The Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation methods of the Adviser to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. 70 Eaton Vance Limited Maturity Municipal Income Funds BOARD OF TRUSTEES CONTRACT APPROVAL CON T  D The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests in recent years from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreements. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices and, where relevant, a peer group of similarly managed funds. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2009 for each Fund. The Board considered the impact of extraordinary market conditions during 2008 and 2009 on each Funds performance relative to its peer universe in light of, among other things, the Advisers strategy of generating current income through investments in higher quality (including insured) municipal bonds with longer maturities relative to other intermediate municipal bond funds. The Board noted that the Adviser had restructured management of the municipal bond team and had implemented additional processes and tools designed to manage credit and interest rate risk. The Board concluded that appropriate actions are being taken by the Adviser to improve Fund performance and that additional time is required to evaluate the effectiveness of such actions. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the one year period ended September 30, 2009, as compared to a group of similarly managed funds selected by an independent data provider. The Board also considered factors that had an impact on the Funds expense ratios, as identified by management in response to inquiries from the Contract Review Committee, as well as actions being taken to reduce expenses at the Eaton Vance fund complex level. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged to the Fund for advisory and related services are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds, including the benefits of research services that may be available to the Adviser as a result of securities transactions effected for a Fund and other investment advisory clients. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense 71 Eaton Vance Limited Maturity Municipal Income Funds BOARD OF TRUSTEES CONTRACT APPROVAL CO N T  D ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 72 Eaton Vance Limited Maturity Municipal Income Funds OFFICERS AND TRUSTEES Officers Trustees Cynthia J. Clemson Ralph F. Verni President Chairman William H. Ahern, Jr. Benjamin C. Esty Vice President Thomas E. Faust Jr. Craig R. Brandon Vice President Allen R. Freedman Thomas M. Metzold William H. Park Vice President Ronald A. Pearlman Adam A. Weigold Vice President Helen Frame Peters Barbara E. Campbell Heidi L. Steiger Treasurer Lynn A. Stout Maureen A. Gemma Secretary and Chief Legal Officer Paul M. ONeil Chief Compliance Officer 73 This Page Intentionally Left Blank This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Fund Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent BNY Mellon Asset Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Eaton Vance Investment Trust Two International Place Boston, MA 02110 * FINRA BrokerCheck . Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. This report must be preceded or accompanied by a current prospectus or summary prospectus, if available. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus or summary prospectus, if available, contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 442-11/10 5LTFSRC
